                Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 1 of 62


 1   Tiffany R. Ellis (Pro hac vice)
     WEITZ & LUXENBERG, P.C.
 2   3100 W. Grand Blvd.
     24th Floor
 3   Detroit, MI 48202
     (313) 315-3151
 4
     tellis@weitzlux.com
 5
     Melinda Davis Nokes, Bar No. 167787
 6   WEITZ & LUXENBERG, P.C.
     1880 Century Park East, Suite 700
 7   Los Angeles, CA 90067
     Telephone: (949) 338-4303
 8   Facsimile: (310) 786-9927

 9          &
10   Jennie Lee Anderson (SBN 203586)
     Lori E. Andrus (SBN 205816)
11
     ANDRUS ANDERSON LLP
12   155 Montgomery Street, Suite 900
     San Francisco, CA 94104
13   Telephone: (415) 986-1400
     Facsimile: (415) 986-1474
14   jennie@andrusanderson.com
     lori@andrusanderson.com
15

16   Attorneys for Plaintiff
     K.R. proceeding under pseudonym
17
                                    UNITED STATES DISTRICT COURT
18
                                  NORTHERN DISTRICT OF CALIFORNIA
19

20   K.R., an individual,                       )   Case No.: 3:19-cv-08252
                                                )
21                  Plaintiff,                  )
            vs.                                 )   SECOND AMENDED COMPLAINT FOR
22                                              )   DAMAGES:
                                                )
23                                              )        1. 18 U.S.C. §1595
     G6 Hospitality, LLC; and Marriott                   2. CAL. CIV. CODE §52.5
     International, Inc.,                       )
24                                              )
                    Defendants.                 )
25                                              )
                                                )   DEMAND FOR JURY TRIAL
26                                              )
                                                )
27                                              )
                                                )
28
                                                     1
                                           COMPLAINT FOR DAMAGES
              Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 2 of 62


 1                                               COMPLAINT

 2     COMES NOW Plaintiff K.R., by and through the undersigned counsel, and respectfully submits her
 3   second amended complaint for damages and makes the following averments.
 4
                                               INTRODUCTION
 5

 6    1.    For years, commercial sex trafficking ventures have brazenly operated in and out of Defendants’
 7   hotel properties throughout this country while Defendants continue earning substantial profits at the
 8
     expense of human life, human rights, and human dignity.
 9
      2.    Defendants G6 Hospitality LLC (hereinafter “G6 Hospitality”) and Marriott International, Inc.
10
     (hereinafter “Marriott”)(collectively “Defendants”), knew and should have known for more than a
11
     decade that sex trafficking repeatedly occurred and continues to occur under their brand flags
12
     throughout the country.
13
      3.    Rather than taking timely and effective measures to thwart this growing epidemic, G6
14

15   Hospitality and Marriott have instead chosen to ignore the open and obvious signs and presence of

16   commercial sex trafficking in their brand hotels, benefitting from the profit created by rooms rented for

17   this explicit and apparent purpose.

18    4.    This action for damages is brought by Plaintiff, a survivor of sex trafficking, hereinafter
19   identified by her initials K.R., under the federal William Wilberforce Trafficking Victims Protection
20   Reauthorization Act of 2008 (hereinafter “TVPRA”).
21
      5.    K.R. was first trafficked for commercial sex at the age of eighteen (18) years old in her native
22
     California. Her first trafficker was a flirtatious older man, potential romantic partner who met her in a
23
     park in Oakland shortly after her high school graduation and promised her a house, successful career
24
     and a relationship. Further preying on the teenage girl’s desire for adulthood and a relationship, K.R.’s
25
     first trafficker would routinely force methamphetamines on her by putting it in her alcohol. This was to
26
     keep K.R. dependent on the drugs while her trafficker profited off of her sexual servitude. This
27

28   trafficker was violent, and K.R. escaped him only to be preyed upon by other traffickers within his
                                                         2
                                              COMPLAINT FOR DAMAGES
                 Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 3 of 62


 1   circle who bought, sold, and required her to sexually service paying strangers as she endured brutal

 2   physical assaults, psychological torment, verbal abuse, and false imprisonment at the Defendants’ hotels
 3   for nearly a decade as the Defendants did nothing but profit.
 4
         6.    Plaintiff now brings this action for damages against Defendants. Each Defendant, in violation
 5
     of 18 U.S.C. § 1595, knowingly benefited from participation in a venture that it knew, or at the very
 6
     least should have known, to be engaging in sex trafficking in violation of 18 U.S.C. § 1591(a).
 7
         7.    K.R. was advertised on Backpage.com against her will, physically tortured, and sexually
 8
     exploited under such duress at hotels in Oakland and Millbrae, California including the Motel 6 ®
 9
     Oakland Airport and the Westin® San Francisco Airport.
10
         8.    As a direct and proximate result of Defendants G6 Hospitality and Marriott’s consistent refusals
11

12   to identify and prevent human trafficking in their brand hotel properties, K.R. was trafficked, sexually

13   exploited, and repeatedly victimized at G6 Hospitality and Marriott branded hotels.

14       9.    The Plaintiff brings this action pursuant to the Trafficking Victims Protection Reauthorization

15   Act 18 U.S.C. § 1595, against the Defendants who enabled, harbored, held, facilitated, and financially
16   benefited from a sex trafficking venture in which K.R. was trafficked for the purpose of commercial
17
     sex, sexually exploited, and brutally victimized in violation of 18 U.S.C. § 1591 (a).
18
                                                              PARTIES
19
         10.   The Plaintiff, having moved to proceed anonymously, 1 and, herein, identified by her initials
20
     K.R., was eighteen (18) years old when she was first sex trafficked throughout Northern California.
21
     The Plaintiff is a victim of trafficking pursuant to 22 U.S.C. § 7102 (15) and 18 U.S.C. § 1591 (a), and a
22
     victim of a “severe form of trafficking” as it is defined under 22 U.S.C §7102 (14). The Plaintiff
23

24   currently resides in San Joaquin County, California.

25       11.   Defendant Marriott is one of the largest hotel companies in the world offering public lodging

26   1
      Contemporaneously with her original Complaint, Plaintiff K.R. filed a Motion for Protective Order and Leave to Proceed
     Anonymously with Memorandum in Support based upon the nature of the allegations in the instant Complaint, which are of
27   an inherently intimate and personal nature. That motion was granted. Dkt. 8. Plaintiff will also seek an additional protective
     order prohibiting disclosure of Plantiff’s identity or whereabouts to her traffickers or any of their likely associates and other
28   measures that will help ensure her safety throughout this litigation.
                                                                     3
                                                       COMPLAINT FOR DAMAGES
              Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 4 of 62


 1   services directly and through its affiliates, subsidiaries, and franchisees. It is a Delaware corporation

 2   with its headquarters at 10400 Fernwood Road, Bethesda, Maryland, 20817.
 3               a. Defendant Marriott is the successor entity to Starwood Hotels and Resorts Worldwide,
 4
                     Inc. and retains successor liability for the wrongful acts of the predecessor.
 5
                 b. As of 2016, Starwood Hotels and Resorts, LLC f/k/a Starwood Hotels and Resorts
 6
                     Worldwide, Inc. is a wholly owned subsidiary of Marriott.
 7
                 c. Westin hotels are an “upscale” hotel chain within the Marriott brand.
 8
                 d. Marriott owns, supervises, and/or operates the Westin San Francisco Airport located at 1
 9
                     Old Bayshore Highway in Millbrae, California.
10
                 e. Marriott is the principal in an agency relationship with the Westin San Francisco
11

12                   Airport.   In addition to being directly liable under Section § 1595, Marriott is

13                   vicariously liable for the acts and/or omission of staff at its Westin San Francisco

14                   Airport and all of its franchisee hotels.

15               f. The Westin San Francisco Airport hotel where Plaintiff was trafficked has apparent
16                   agency for Marriott so as to establish vicarious liability under California law in
17
                     addition to an actual agency relationship.
18
                 g. Marriott has ratified the actions and inactions of the Westin San Francisco Airport.
19
                 h. Marriott exercises day-to-day control over the Westin San Francisco Airport through its
20
                     brand standards and retains control over the Westin under the terms of its franchise
21
                     agreement.
22
                 i. As the principal and as a hotel operator, Marriott controls the training and policies for its
23

24                   brand hotels including the Westin hotel where K.R. was trafficked. Marriott represents

25                   that it considers guest safety and security important and requires the brand hotels in its

26

27

28
                                                           4
                                               COMPLAINT FOR DAMAGES
                 Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 5 of 62


 1                    portfolio to comply with Marriott brand standards and all local, state, and federal laws. 2

 2                 j. Through its relationship with the staff at the Westin where K.R. was trafficked and
 3                    K.R.’s traffickers who were guests or visitors of the Westin San Francisco Airport,
 4
                      Marriott knowingly benefited, or received something of value, from its participation in
 5
                      a venture which it knew or should have known to engage in sex trafficking through
 6
                      royalty payments, licensing fees, and percentage of the gross room revenue which it is
 7
                      entitled to under the franchise agreements.
 8
                   k. Marriott receives a percentage of the gross room revenue from the money generated by
 9
                      the operations of Westin hotels, including a percentage of the revenue generated for the
10
                      rate charged on the hotel rooms in which the Plaintiff was sex trafficked.
11

12                 l. Marriott is subject to the jurisdiction of this Court because it regularly transacts business

13                    in the state of California; operates dozens of hotels in the state of California, including

14                    the Westin San Francisco Airport; caused indivisible injuries to the Plaintiff in the state

15                    of California; and profited from an illegal sex trafficking venture at the Westin San

16                    Francisco Airport.

17       12.   Defendant G6 Hospitality is one of the largest hotel brands in the world and offers public

18   lodging services directly and through its affiliates, subsidiaries, and franchisees. G6 owns, manages, or

19   operates more than 1,400 economy or budget motels under its Motel 6 brand. G6 Hospitality is a

20   Delaware corporation with its headquarters at 4001 International Parkway, Carrollton, Texas.
21                 a. Motel 6 hotels are G6 Hospitality brand hotels.
22
                   b. As a hotel operator, G6 Hospitality controls the training and policies for its brand hotels
23
                      including the Motel 6 Oakland Airport where K.R. was trafficked under the terms of its
24

25                    franchise agreement.

26                 c. Defendant G6 Hospitality maintains that it considers guest safety and security to be

27   2
      See Marriott Human Rights Policy, available at www.marriott.com/Multimedia/PDF/Corporate/HumanRights.pdf, and
     Marriot Human Rights Policy Statement, July 2017, available at
28   www.marriott.com/Multimedia/PDF/Corporate/HumanRightsStatement.pdf.
                                                                5
                                                  COMPLAINT FOR DAMAGES
                   Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 6 of 62


 1                        important and requires the hotels in its portfolio to comply with G6 Hospitality brand

 2                        standards and all local, state, and federal laws. 3
 3                    d. Through its relationship with the staff at the Motel 6 hotels where K.R. was trafficked,
 4
                          and through the hotel guest perpetrators who trafficked K.R. at Motel 6® hotels, G6
 5
                          Hospitality knowingly benefited, or received something of value, from its participation
 6
                          in, a venture which it knew or should have known to engage in sex trafficking through
 7
                          royalty payments, licensing fees, and a percentage of the gross room revenue which is
 8
                          included in the franchise agreements.
 9
                      e. G6 Hospitality receives a percentage of the gross room revenue generated by the
10
                          operations of Motel 6 hotels, including a percentage of the revenue generated from the
11

12                        rate charged for the rooms in which Plaintiff was trafficked for the purpose of

13                        commercial sex.

14                    f. G6 Hospitality owns, supervises, and/or operates the Motel 6 Oakland Airport located at

15                        8480 Edes Avenue in Oakland, California.

16                    g. G6 Hospitality is subject to the jurisdiction of this Court because it regularly transacts

17                        business in the State of California; operates dozens of hotels in State of California,
18                        including the Motel 6® Oakland Airport; caused indivisible injuries to the Plaintiff in
19
                          State of California; and profited from an illegal sex trafficking venture at the Motel 6 ®
20
                          Oakland Airport.
21
         13.    Whenever reference is made in this Complaint to any act, deed or conduct of the Defendants, the
22
     allegation is that the Defendants engaged in the act(s), deed(s), or conduct by or through one or more of
23
     their officers, directors, agents, employees, and/or representatives who was/were actively engaged in the
24
     management, direction, control, and/or transaction of the ordinary business and affairs of the
25

26   Defendants.

27                                                JURISDICTION AND VENUE

28   3
         G6 Hospitality International, Inc., Our Impact, https://g6hospitality.com/about-us/our-impact-2/ (last visited Dec. 5, 2019).
                                                                      6
                                                         COMPLAINT FOR DAMAGES
               Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 7 of 62


 1    14.     This Honorable Court has jurisdiction pursuant to 28 U.S.C. § 1331 because this action arises

 2   under the Constitution, laws, or treaties of the United States.
 3    15.     Venue is proper in this district pursuant to 28 U.S.C. § 1391 because a substantial part of the
 4
     events or omissions giving rise to the claims asserted in this action, including the Defendants’
 5
     misconduct and omissions, occurred in the judicial district where this action is brought.
 6
                                  SEX TRAFFICKING UNDER FEDERAL LAW
 7
      16.     Sex trafficking is defined by the TVPRA under 22 U.S.C. § 7102, as “the recruitment,
 8
     harboring, transportation, provision, obtaining, patronizing, or soliciting of a person for the purposes of
 9
     a commercial sex act and in which the commercial sex act is induced by force, fraud, or coercion.” This
10
     definition combines the three elements of sex trafficking as a criminal offense: the act, the means, and
11

12   the purpose.

13    17.     To best understand the mechanism by which sex trafficking ventures are prohibited by federal

14   criminal law, it’s best to address these elements in the reverse. Sex trafficking is slavery for the

15   purpose of commercial sex, a lens on the already existing crimes prohibited by 18 U.S.C. § 1589 and §
16   1590. The crime of slavery can then be divided into the two (2) elements remaining: the act and the
17
     means. The act is the “harboring, transporting, providing, or obtaining,” of forced labor, codified as a
18
     violation of 18 U.S.C. § 1590, while the means is labor “obtained or provided by force, fraud or
19
     coercion” and is codified as a violation of 18 U.S.C. §1589.
20
      18.     Thus, while the complete definition of ‘sex trafficking’ is found in the TVPRA under 22
21
     U.S.C. § 7102, and it is specifically prohibited under 18 U.S.C. § 1591, it is nevertheless a long-
22
     recognized and familiar atrocity.
23

24    19.     Pursuant to 18 U.S.C. § 1591(a), all who knowingly provide or obtain commercial sex that

25   was provided or obtained through force, fraud, and coercion are guilty of sex trafficking. This includes,

26   at a minimum, both the ‘traffickers’ who recruit, harbor, transport, and provide individuals for forced

27   commercial sex work and the ‘Johns’ or ‘buyers’ who obtain, solicit, or patronize forced commercial
28
                                                          7
                                               COMPLAINT FOR DAMAGES
                  Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 8 of 62


 1   sex work.4

 2       20.      The TVPRA is a remedial statute and should be liberally construed. It is a cardinal principle of
 3   statutory construction that a statute should, on the whole, be construed so that no clause, sentence, or
 4
     word shall be considered superfluous, void, or insignificant.
 5
         21.      The requirements for direct (or indirect liability) under § 1595(a) based on a beneficiary
 6
     theory has been stated as follows: (1) the entity must knowingly benefit, financially or by receiving
 7
     anything of value; (2) from participation in a venture; and (3) that the entity knew or should have
 8
     known engaged in sex trafficking.
 9
         22.      Under § 1595(a) Defendants need not have actual knowledge of sex trafficking occurring
10
     under its brand or a sex trafficking venture. Knowingly receiving a financial benefit is sufficient for
11

12   liability.

13       23.      The “should have known” plain text of § 1595(a) makes clear that the standard for liability

14   under the TVPRA is a negligence standard of constructive knowledge. Being on notice about the

15   prevalence of commercial sex trafficking generally at hotels under Defendants brands is sufficient
16   constructive notice.
17
         24.      Likewise “participation” under § 1595(a) does not require a common business purpose or
18
     actual knowledge of participation in a sex trafficking venture itself. Interpreting “participation” as
19
     requiring actual knowledge of a sex trafficking venture for liability under the TVPRA would render the
20
     “should have known” language in the statute completely meaningless.
21
         25.      Plaintiff need not prove an underlying criminal offense in order to establish liability under the
22
     TVPRA.
23

24       26.      A facilitator of or participant in a venture under the TVPRA need not to have committed overt

25   acts in furtherance of the venture.

26       27.      Under the TVPRA, in the absence of a direct association with a sex trafficking venture, it is

27
     4
       While the ‘pimps’ or ‘providers’ are often referred to as the ‘traffickers’ and the purchasers are referenced as the ‘Johns’,
28   ‘tricks’, or ‘buyers’ [and such nomenclature is used herein], under federal law both categories are ‘traffickers’.
                                                                      8
                                                        COMPLAINT FOR DAMAGES
                 Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 9 of 62


 1   sufficient to show a continuous business relationship between a trafficker and local hotels through the

 2   rental of rooms so that it would appear that the trafficker and the hotels have established a pattern of
 3   conduct or could have been said to have or have had a tacit agreement.
 4
                                                    FACTUAL ALLEGATIONS
 5
               A. THE SEX TRAFFICKING OF K.R.
 6
         28.    The facts alleged herein stem from multiple sex trafficking rings operating in the California
 7
     Bay Area. While victimized by her traffickers in California, K.R. was subject to repeated instances of
 8
     rape, physical abuse, verbal abuse, exploitation, psychological torment, kidnapping, and false
 9
     imprisonment at the Defendants’ hotels from 2006-2016.
10

11       29.    In 2006, at eighteen (18) years old, K.R. was sitting in a park when she was approached by a

12   man who sold her a teenage dream. He told K.R. that they were going to fall in love, buy a house, and

13   make money together but he had far more nefarious intentions. The man drugged K.R. and brought her

14   to an area in Oakland, California notorious for prostitution and sex trafficking – International Boulevard

15   between 72nd and 74th streets.5 K.R.’s parents reported her missing to the police observing her bike still
16   locked up at the park.
17
         30.   This section of International Boulevard in Oakland is otherwise known as “The Blade” because
18
     of its reputation.6
19
         31.   K.R. was forced by her trafficker to walk the track between 72 nd and 74th streets and sexually
20
     service the buyers that hailed her at the Westin San Francisco Airport located at 1 Old Bayshore
21
     Highway7 and the Motel 6 Oakland Airport located at 8480 Edes Avenue. 8
22

23
     5
       See East Bay Times, “Spotlight: Oakland’s child sex trafficking epidemic” (2017)
24   https://www.eastbaytimes.com/2017/01/10/spotlight-oaklands-child-sex-trafficking-epidemic/,(last accessed July 2,
     2020)(“Night after night, a frantic mother drove along International Boulevard, a major hub for sex trafficking in California,
25   in search of her 15-year-old daughter.”).
     6
       See The Bold Italic, “How Oakland became a National Hot Spot for Child Sex Trafficking: Modern Day slavery is here in
     plain sight.”(2019) https://thebolditalic.com/how-oakland-became-a-national-hot-spot-for-child-sex-trafficking-
26   b7496f67fe2e, (last accessed July 2, 2020)(“ International Boulevard (a.k.a. “The Blade”) in Oakland is notorious for minors
     being sex-trafficked, and it’s most visible there. But traffickers do business in every nearby county around the Bay by luring in
27   johns (sex buyers) through backdoor sites or popular review apps such as Rubmaps.”)
     7
       Airports “are a breeding ground for human trafficking because traffickers know that ‘Johns’ who travel . . . for brief
28   meetings or conferences will engage in illicit sexual activities more willingly because of the anonymity they experience in a
                                                                       9
                                                       COMPLAINT FOR DAMAGES
               Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 10 of 62


 1    32.    While K.R.’s trafficker did not set a formal quota for her to meet he made it abundantly clear to

 2   her she would be punished with if she did not bring him back a good profit.
 3    33.    K.R.’s trafficker found he could control her by putting methamphetamines in her alcohol and
 4
     punishing her with physical violence every time she tried to shirk his rules.
 5
      34.    Plaintiff’s traffickers would regularly visit and use the Westin San Francisco Airport for
 6
     purposes of commercial sex trafficking both of Plaintiff and of others and repeat the same process each
 7
     time without intervention from hotel staff or Defendant Marriott.
 8
      35.    Plaintiff’s traffickers would regularly visit and use the Motel 6 Oakland Airport for purposes of
 9
     commercial sex trafficking both of Plaintiff and of others and repeat the same process each time without
10
     intervention from hotel staff or Defendant G6 Hospitality.
11

12    36.    The Motel 6 Oakland Airport had doors that led directly to the exterior from the guest rooms9:

13

14

15

16

17

18

19

20

21

22

23

24

25

26   new location. Law enforcement has investigated numerous cases of human trafficking that have taken place at hotels around
     [airport hotels]. See http://www.mdhumantrafficking.org/maryland (last accessed July 2, 2020).
27   8
       The Motel 6 Oakland is a less than two miles, or a four minute car ride, from The Blade. See
     https://goo.gl/maps/Jq2MjdtMrPsq9kY47 (last accessed July 2, 2020).
28   9
       Expedia.com, Motel 6, CA – Airport, https://bit.ly/3eW4JOq (last accessed July 2, 2020).
                                                                  10
                                                     COMPLAINT FOR DAMAGES
              Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 11 of 62


 1

 2

 3

 4

 5

 6

 7

 8

 9    37.   At the Westin San Francisco Airport K.R.’s trafficker would constantly walk unabashedly
10
     through the hotels’ front door and main lobby with his stable of other trafficked women, shepherding
11
     them and their buyers to rooms.
12
      38.   Every day K.R.’s traffickers would rent a room in cash for K.R. to use to service the buyers she
13
     met on the track. Sometimes he would pay for weekends in lump sums. K.R.’s traffickers frequently
14
     would make K.R. check into the room with her ID. K.R. was forced by her traffickers to perform
15
     commercial sex acts on an average of five (5) to ten (10) buyers per day.
16

17    39.   Each man entering and exiting the hotel and the room where K.R. was held at the Motel 6 or the

18   Westin as an unannounced guest.

19    40.   Each room was frequently left with numerous used condoms scattered across various surfaces at

20   the end of the evening. K.R. was trafficked with three (3) other girls who would share a room with her

21   and paraphernalia indicative of commercial sex was often left in the rooms when they left. There was
22   repeated direct contact between K.R.’s trafficker and hotel staff and K.R.’s trafficker would repeat this
23
     process multiple times a week.
24
      41.   While at the Westin and Motel 6 K.R. was watched and monitored by one of her traffickers to
25
     ensure she did not leave. Someone was with K.R. at all times of the day.
26
      42.   At the Motel 6 Oakland Airport, an employee came up the K.R.’s room and kicked them out on
27
     the basis that their backpage.com advertisements were reported. However, K.R.’s trafficker was able to
28
                                                        11
                                              COMPLAINT FOR DAMAGES
                 Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 12 of 62


 1   bring her back to the same hotel shortly after.

 2        43.   On one occasion, K.R.’s head was injured so badly that it was noticeable to the public.
 3        44.   Prior to, during, and following the incidents described herein, the Defendants had actual and/or
 4
     constructive notice of drug consumption, prostitution, and/or general safety concerns at their hotels,
 5
     including, but not limited to, video surveillance of their hotels, as well as oral or written complaints
 6
     regarding said suspicious activity. The Defendants failed to take any actions to curtail these activities.
 7
          45.   Had the Defendants been paying attention to the activities being conducted at their hotels and on
 8
     their hotels, and the apparent red flags outlined above, as well as following their own policies, it would
 9
     have been impossible for them not to notice the victimization of K.R.
10

11              B. DEFENDANTS’ KNOWLEDGE OF THE SEX TRAFFICKING INDUSTRY

12        46.    Human trafficking is the world’s fastest growing crime.10 While the term “human trafficking”

13   incorporates all forced labor, the sex trafficking industry alone pulls in an estimated $99 billion each

14   year making it the second largest illicit crime industry behind only the sale of all illegal drugs. 11

15        47.    Sex traffickers, or “pimps”, use threats, violence, manipulation, lies, debt bondage, and other
16   forms of coercion to compel adults and children to engage in commercial sex acts against their will.
17
          48.    The hospitality industry plays a crucial role in the sex trade.12             The trope of the “no-tell
18
     motel” is certainly not a new one. Hotels have long profited from their reputations as havens of privacy
19
     and discretion for the offending. Hotels offer anonymity and non-traceability, making them ideal
20
     venues for crime and sex trafficking in particular.
21
          49.    Defendants are active and prominent members of the hotel industry and are, in fact, leaders
22
     within it. Consequently, Defendants played and play a crucial role in the sex trafficking industry.13
23

24        50.    In 2010, the United States government released its Trafficking in Persons Report, which

25   10
        Human Trafficking is the World’s Fastest Growing Crime, THE ADVISORY BOARD (May 22, 2017, 9:30 AM),
     https://www.advisory.com/daily-briefing/2017/05/22/human-trafficking.
26   11
        Profits and Poverty: The Economics of Forced Labor, INTERNATIONAL LABOR ORGANIZATION (May 24, 2014),
     http://www.ilo.org/global/publications/ilo-bookstore/order-online/books/WCMS_243391/lang--en/index.htm.
27   12
        Giovanna L. C. Cavagnaro, Sex Trafficking: The Hospitality Industry’s Role and Responsibility, CORNELL UNIVERSITY
     SCHOOL OF HOTEL ADMINISTRATION (2017), http://scholarship.sha.cornell.edu/honorstheses/3.
28   13
        Id.
                                                                  12
                                                    COMPLAINT FOR DAMAGES
                Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 13 of 62


 1   included an assessment of trafficking in the United States. The Trafficking in Persons Report 2010

 2   stated that approximately 12.3 million adults and children were in forced labor, bonded labor, and force
 3   prostitution around the world, but that only 4,166 trafficking prosecutions were successful in 2009.14
 4
          51.   During a speech in New York City in September 2012, President Obama stated that human
 5
     trafficking “ought to concern every person, because it is a debasement of our common humanity. It
 6
     ought to concern every community, because it tears at our social fabric. It ought to concern every
 7
     business, because it distorts markets. It ought to concern every nation, because it endangers public
 8
     health and fuels violence and organized crime.” 15
 9
          52.   Statistics released in 2014 by the International Labor Organization (“ILO”) showed that
10
     approximately 4.5 million people were victims of forced sexual exploitation globally and that the
11

12   violation of their human rights yielded an estimated annual profit of $99 billion dollars for sex

13   traffickers worldwide.16 Put another way, the numbers showed that a sex trafficker’s annual profit per

14   victim was approximately $22,000.00.17

15        53.   A scholarly article published in 2015 estimated that pimps could earn $25,000.00 to
16   $33,000.00 per week selling in the Atlanta, Georgia area. 18 This volume of and profit from sex
17
     trafficking also aligned with internet advertising for the sex trafficking industry occurring in roughly the
18
     same time period. For example, in 2015, one advertisement in the Atlanta section of the
19
     www.backpage.com website triggered 181 clients, and calls or texts from twenty-seven (27) men
20
     expressing interest – in a span of just ninety (90) minutes.19
21
          54.   In December 2015, President Obama appointed eleven (11) survivors of human trafficking to
22

23
     14
        CNN Wire Staff, U.S. human trafficking report includes U.S. cases for first time, CNN.com (Jun. 14,
24   2010), available at https://www.cnn.com/2010/US/06/14/human.trafficking/index.html#.
     15
        President Barack Obama, Remarks to the Clinton Global Initiative (Sept. 25, 2012), available at
25   https://obamawhitehouse.archives.gov/the-press-office/2012/09/25/remarks-president-clinton-globalinitiative.
     16
        International Labour Office, Profits and Poverty: The Economics of Forced Labour (2014), at 13, available
     at https://www.ilo.org/wcmsp5/groups/public/---ed_norm/---
26   declaration/documents/publication/wcms_243391.pdf.
     17
        Id. at 15.
27   18
        Michele Sarkisian, Adopting the Code: Human Trafficking and the Hospitality Industry, CORNELL
     HOSPITALITY REPORT, 15(15), 4 (2015).
28   19
        Id. at 15.
                                                                  13
                                                     COMPLAINT FOR DAMAGES
                Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 14 of 62


 1   the inaugural United States Advisory Council on Human Trafficking to advise and make

 2   recommendations on federal anti-trafficking policies to the President’s Interagency Task Force to
 3   Monitor and Combat Trafficking in Persons. 20
 4
          55.   The United States Department of Justice (“DOJ”) brought 248 sex trafficking prosecutions in
 5
     Fiscal Year 2015 and secured convictions against 291 sex traffickers. 21 In the previous year, DOJ
 6
     convicted a total of 184 human traffickers (inclusive of labor trafficking) and in the subsequent year,
 7
     DOJ convicted a total of 439 human traffickers (inclusive of labor trafficking). 22
 8
          56.   Despite efforts of governmental and non-governmental organizations to combat human
 9
     trafficking, the hospitality industry as a whole, including Defendants, continued to lag behind in its
10
     efforts to prevent human trafficking. A 2015 study showed that forty-five percent (45%) of children
11

12   who suffered sexual exploitation report that the sexual exploitation took place in a hotel. 23

13        57.   Even estimates by attorneys for the hospitality industry indicate that eight (8) out of ten (10)

14   arrests for human trafficking occur in or around hotels. 24 The 2016 Trafficking in Persons Report issued

15   by the United States Department of State also confirmed that human trafficking occurs in the hospitality
16   industry in the United States.25
17
          58.   While specific to each Defendant, the problem is industry wide. In the United States, as much
18
     as 63% of all trafficking incidents happen in hotels ranging from luxury to economy. 26 Due to the
19
     overall complacency of the hospitality industry on addressing the issue, hotels are the venue of choice
20
     for sex trafficking.27
21

22   20
        U.S. Dep’t of State, 2016 Trafficking in Persons Report (2016), at 41, available at
     https://www.state.gov/documents/organization/258876.pdf.
23   21
        Id. at 389.
     22
        Human Rights First, Fact Sheet 2017 (2017), available at
24   http://www.humanrightsfirst.org/sites/default/files/TraffickingbytheNumbers.pdf.
     23
        Michele Sarkisian, Adopting the Code: Human Trafficking and the Hospitality Industry, CORNELL
25   HOSPITALITY REPORT, 15(15), 3-10 (2015).
     24
        Rich Keating, Human Trafficking: What It Is And How It Impacts The Hospitality Industry, Presentation
     Delivered At AHIA Sprint Conference 2013, Washington, D.C., available at
26   http://www.ahiattorneys.org/aws/AHIA/asset_manager/get_file/92983 (last visited Mar. 1, 2019).
     25
        U.S. Dep’t of State, supra n.31, at 387.
27   26
        Michele Sarkisian, Adopting the Code: Human Trafficking and the Hospitality Industry, CORNELL HOSPITALITY REPORT,
     15(15), 3-10 (2015).
28   27
        Hotels Initiative, THE POLARIS PROJECT, https://polarisproject.org/initiatives/hotels (last visited June 19, 2019).
                                                                   14
                                                    COMPLAINT FOR DAMAGES
                  Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 15 of 62


 1        59.     Traffickers use hotels as the hub of their operations. Inside, the victims are harbored, raped,

 2   assaulted, and forced to service buyers who come to the hotel solely to purchase sex. This is referred to
 3   as an “in call.”
 4
          60.     Hotels are also the venue of choice for buyers seeking a so-called “out call,” wherein the buyer
 5
     rents a hotel room and the trafficker delivers the victim to the buyer’s room to complete the sordid
 6
     transaction. Unsurprisingly, those on the demand side of this transaction (i.e. those purchasing sex)
 7
     typically choose to engage in trafficking away from their home, naturally leading to the increased
 8
     involvement of hotels.
 9
          61.     Traffickers and buyers capitalize on the hotel industry’s general refusal to adopt and enforce
10
     companywide anti-trafficking policies from the corporate to the property level, train staff on what to
11

12   look for and how to respond, and/or establish safe and secure reporting mechanisms for those at the

13   point of sale.

14        62.     Every day, thousands of hotel employees witness manifestations of sex trafficking and

15   commercial exploitation. Thus, the hospitality industry has the greatest reach to prevent, identify and
16   thwart sexual exploitation where it is most likely to occur.
17
          63.     But aside from their unique position in this epidemic, hotels and motels have the highest
18
     obligation to protect their guests from dangers that were known, or should have been known, including
19
     sex trafficking and sexual exploitation, and should be held accountable when they fail to comply. As
20
     aptly stated in a publication by the Cornell University School of Hospitality, “the hospitality industry is
21
     undoubtedly involved in the sex trafficking industry…and therefore has an inherent responsibility to
22
     deter the crime and can be liable for failing to do so.”28
23

24        64.     Training hotel staff to identify the signs of sex trafficking and sexual exploitation is a critical

25   and obvious legal obligation for the hospitality industry. The presence of sex trafficking and sexual

26   exploitation in a hotel is frequently an obvious occurrence and, although unutilized, underutilized, or

27   ineffectively utilized, numerous well-researched trainings and toolkits have been published to the hotel
28   28
          Supra at note 12.
                                                             15
                                                   COMPLAINT FOR DAMAGES
                Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 16 of 62


 1   industry over the last decade to help hotel staff in every position to identify the signs. 29

 2        65.   From check-in to check-out there are a number of indicators that traffickers and their victims
 3   exhibit during their stay at a hotel. With proper training and the implementation of reasonable security
 4
     measures, hospitality companies could prevent regular sex trafficking under their flag.
 5
          66.   Obvious signs of sex trafficking at a hotel, including Defendants’ brand hotels, including the
 6
     franchise locations at issue in this case, may include: an excess of condoms in rooms, individuals
 7
     carrying or flashing large amounts of cash, excessive amounts of cash stored in the room, renting two
 8
     (2) rooms next door to each other, declining room service for several consecutive days, significant foot
 9
     traffic in and out of room(s), men traveling with multiple women who appear unrelated, women known
10
     to be staying in rooms without leaving, women displaying physical injuries or signs of fear and anxiety,
11

12   guests checking in with little or no luggage, hotel guests who prevent another individual from speaking

13   for themselves, or a guest controlling another’s identification documents. 30

14        67.   According to Defendant Marriott’s own policies the following are “examples of the visible and

15   hidden warning signs that Marriott shares with its hotel staff:
16                 a. Minimal luggage and clothing
17
                   b. Multiple men seen being escorted one at a time to a guest room
18
                   c. Individuals who can’t speak freely or seem disoriented
19
                   d. Guest who insist on little or no housekeeping.” 31
20
          68.    Obviously, hotel staff who have undergone training are more aware of sex trafficking when it
21
     happens and are more willing to report it than hotel staff who have not been trained. 32 Thus, hospitality
22
     companies are obligated to adopt policies and procedures related to sex trafficking and to enforce these
23

24
     29
        DEPARTMENT OF HOMELAND SECURITY, Blue Campaign Toolkit, attached as “Exhibit A.” Available at:
25   https://www.dhs.gov/sites/default/files/publications/blue-campaign/toolkits/hospitality-toolkit-eng.pdf.
     30
        Id. See also, Shea M. Rhodes, Sex Trafficking and the Hotel Industry: Criminal and Civil Liability for Hotels and their
     Employees, THE INSTITUTE TO ADDRESS CRIMINAL SEXUAL EXPLOITATION, Villanova University School of Law (2015),
26   https://cseinstitute.org/wp-content/uploads/2015/06/Hotel_Policy_Paper-1.pdf;)
     31
        “Marriott International Has Trained 500,000 Hotel Workers to Recognize the Signs of Human Trafficking,” (2019)
27   https://news.marriott.com/news/2019/01/18/marriott-international-has-trained-500-000-hotel-workers-to-recognize-the-
     signs-of-human-trafficking (last accessed July 2, 2020).
28   32
        Supra at note 12.
                                                                  16
                                                      COMPLAINT FOR DAMAGES
                Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 17 of 62


 1   policies and procedures as brand standard through to the property level.

 2        69.     Hospitality companies can and should mandate that all staff working at all hotels across their
 3   brand complete sex trafficking training. 33
 4
          70.     Between 2007 and March 2015, more than 1,400 human trafficking cases have been reported
 5
     to the National Trafficking Resource Center.34
 6
          71.     “75% of survivors responding to Polaris’s survey reported coming into contact with hotels at
 7
     some point during their exploitation…Unfortunately, 94% also disclosed that they never received any
 8
     assistance, concern, or identification from hotel staff.” 35
 9
          72.     Upon information and belief, reports by the Polaris Project were received and reviewed by the
10
     executives, directors, and managers of Defendants Marriott and G6 Hospitality between 2006 and 2016.
11

12        73.     Upon information and belief, other publicly available information regarding trafficking in

13   hotels was received and reviewed by Defendant Marriott between 2006 and 2016.

14        74.     Upon information and belief, other publicly available information regarding trafficking in

15   hotels was received and reviewed by Defendant G6 Hospitality between 2006 and 2016.
16        75.     Defendants have been cognizant of their role and responsibilities in the sex trafficking industry
17
     for years.
18
          76.     Upon information and belief, between at least 2006 to 2016, Defendant Marriott participated
19
     in meetings through its trade organizations in which sex trafficking in its hotels was discussed.
20
          77.     Among the numerous industry associations of which Marriott is a member, Marriott belongs to
21
     the International Tourism Partnership 36 which states “[h]uman rights is an issue that affects all
22
     industries but human trafficking and fair labour standards are of particular concern to the hotel sector.”
23
     37
24

25   33
        Supra at note 30.
     34
        Polaris, Human Trafficking and the Hotel Industry (2015), available at
26   https://polarisproject.org/resources/human-trafficking-and-hotel-industry.
     35
        Recommendations for Hotels and Motels, THE POLARIS PROJECT, https://polarisproject.org/hotels-motels-
27   recommendations (last visited June 19, 2019).
     36
        https://www.tourismpartnership.org/about-us/ (last accessed July 1, 2020)
28   37
        https://www.tourismpartnership.org/human-rights/ (last accessed July 1, 2020)
                                                                  17
                                                    COMPLAINT FOR DAMAGES
                Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 18 of 62


 1        78.   Defendant Marriott is, in fact, a leader in this organization, among others. For example,

 2   Marriott is featured on the International Tourism Partnership website for the following statement:38
 3

 4

 5

 6

 7

 8

 9

10        79.   Further, nationwide campaigns recognized the issue of human trafficking in the hotel industry
11   and the lack of internal policies to address the issue, and took initiative as early as 1997 with the United
12
     Nations Blue Heart Campaign and domestically in 2010 with the Department of Homeland Security’s
13
     Blue Campaign. 39     These efforts sought to educate both the public and private sectors on identifying
14
     and combatting human trafficking, including the hospitality industry and Defendants. Both campaigns
15
     released online resources and toolkits publicly accessible to any entity concerned with human
16
     trafficking.40
17
          80.   Upon information and belief, Defendants Marriott and G6 Hospitality were aware of these
18

19   campaigns.

20        81.   Hospitality companies have both the power and responsibility to make sex trafficking difficult

21   for the offenders. Yet, they either repeatedly fail to heed the call or repeatedly failed to execute their

22   own policies. Instead, each continues to facilitate these crimes at their hotels, content to direct their
23   efforts solely to profit and the bottom line.
24

25

26   38
        Id.
     39
        DHS Blue Campaign Five Year Milestone, DEPARTMENT OF HOMELAND SECURITY (Jul. 22, 2015),
27   https://www.dhs.gov/blog/2015/07/22/dhs-blue-campaign-five-year-milestone.
     40
        Human Trafficking and the Hospitality Industry, DEPARTMENT OF HOMELAND SECURITY, https://www.dhs.gov/blue-
28   campaign/hospitalityindustry (last visited June 19, 2019).
                                                                18
                                                  COMPLAINT FOR DAMAGES
                 Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 19 of 62


 1              C. DEFENDANTS’ KNOWLEDGE OF SEX TRAFFICKING AT THEIR
                   PROPERTIES
 2
                      a. For years, Marriott has been aware of sex trafficking at hotels under its brand.
 3
          82.    Upon information and belief, between at least 2006 and 2016, Defendant Marriott held
 4

 5   meetings among its executives, directors, and managers at which sex trafficking in its hotels was

 6   discussed.

 7        83.    Upon information and belief, at those meetings Marriott employees discussed, developed, and

 8   implemented uniform policies and procedures to identify, prevent and mitigate the risk of human

 9   trafficking occurring at Marriott properties, including the Westin San Francisco Airport Hotel.
10        84.    Marriott claims it amended its Human Rights Policy as early as 2006 to reflect growing
11
     concerns regarding human trafficking and reviews the policy annually. To date the policy merely states
12
     “Marriott supports the elimination of all forms of forced, bonded or compulsory labor and provides
13
     associate training on human trafficking awareness and prevention.”             41

14
          85.    In 2012, an anti-trafficking coalition alerted Defendants Marriott of the likelihood of sex
15
     trafficking during the London Olympics, and inquired about the company’s anti-trafficking policies,
16

17   while urging immediate action regarding trafficking.42

18        86.    Marriott claims it has supported the anti-trafficking group Polaris since 2010 and, in a

19   partnership with ECPAT (End Child Prostitution, Pornography and Trafficking of Children for Sexual

20   Purposes), developed a training module in 2010 or 2011 for hotel management and staff. 43

21   87.        Yet, for years, including the years between 2006 and 2016 when Plaintiff was sold for
22   commercial sex at Marriott properties, Defendant Marriott has failed to address the rampant culture of
23
     41
        Our Commitment to Human Rights, MARRIOTT INTERNATIONAL INC. available at
24   https://www.marriott.com/Multimedia/PDF/Corporate/HumanRightsCommitment.pdf (last visited Nov. 20, 2019) citing
     Marriott International, Inc.’s Human Rights Policy Statement available at
25   https://www.marriott.com/Multimedia/PDF/Corporate/HumanRightsStatement.pdf (last visited Nov. 20, 2019).
     42
        Corporate Strategy to Address Human Trafficking: Investor Recommendations for London Olympic Sponsors and
     Hospitality Companies, Christian Brothers Investment Services, CBIS, http://cbisonline.com/us/wp-
26   content/uploads/sites/2/2012/09/FINAL_OlympicsReport_9_28.pdf (last visited June 19, 2019).
     43
        Human Rights Policy, MARRIOTT, https://www.choicehotels.com/about/responsibility/human-rights-policy (last visited
27   June 6, 2019); See also “ECPAT-USA and Marriott International Announce New Partnership to Protect Children from
     Trafficking,” https://www.ecpatusa.org/blog/2018/1/29/ecpat-usa-and-marriott-international-announce-new-partnership (last
28   accessed July 2, 2020).
                                                                 19
                                                     COMPLAINT FOR DAMAGES
               Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 20 of 62


 1   sex trafficking which tragically occurs throughout its hotels across the country. This entrenched apathy

 2   to the real risk of sex trafficking and pervasive willful blindness to the role Westin hotels play in sex
 3   trafficking facilitated the sex trafficking of Plaintiff K.R. that forms the basis of this complaint.
 4
                   a. In December 1996, a member of the Philadelphia Eagles football organization allegedly
 5
                       raped a woman at a Westin near the San Francisco Airport. A conflicting claim stated
 6
                       that the woman was a prostitute and she filed the charges over a price dispute. 44
 7
                   b. In April 2006, a California defense contractor was alleged to have arranged for
 8
                       Congressman Randy “Duke” Cunningham to receive services from prostitutes at The
 9
                       Westin Grand in Washington, D.C.45
10
                   c. In February 2010, the police arrested a 27-year-old woman from California for
11

12                     prostitution at the Westin Copley Place in Boston.46

13                 d. In December of 2018, a man was arrested after following a woman into the Westin Hotel

14                     elevator in downtown Seattle. He followed the victim into the elevator and got off the

15                     14th floor, the victim sensed something was wrong and didn’t go into her room
16                     immediately. He proceeded to follow and attacked her, struggling to take her pants off
17                                                                                                                     47
                       in the hallway, a hotel guest was able to free her from the suspect and call police.
18
                   e. In July of 2015, a Texas couple were arrested for forcing a woman into prostitution at
19
                       locations across the Midwest, including the Westin Hotel in downtown St. Louis. They
20
                       were charged with one count of trafficking for the purpose of sexual exploitation and
21
                       promoting prostitution. 48
22
                   f. In April of 2009, a Boston University medical student, was arrested in Walpole and
23

24                     charged with the murder of Julissa Brisman as well as an April 10 armed robbery and
     44
25       FOOTBALL TEAM EMPLOYEE ACCUSED OF SEX ASSAULT, San Francisco Chronicle, 1997 WLNR 3715896
     (January 1, 1997).
     45
         Feds probe prostitution link in pol's bribery case, The Washington Post, 2006 WLNR 7469139 (April 29, 2006).
26   46
         Hub cops follow prostitution trail via Craigslist ad, Boston Herald, 2010 WLNR 2915914 (February 11, 2010); Notably,
     victims of commercial sex trafficking are often misidentified by law enforcement as prostitutes.
27   47
        https://www.kiro7.com/news/local/man-charged-with-assault-after-following-woman-into-westin-elevator/884123607
     48
        https://www.stltoday.com/news/local/crime-and-courts/two-suspects-from-texas-arrested-for-human-trafficking-in-
28   st/article_db93f47a-5a5a-5457-8f26-8d0ed7bcad03.html.
                                                                      20
                                                     COMPLAINT FOR DAMAGES
                  Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 21 of 62


 1                       kidnapping at the Westin® Hotel in Boston. The first reported attack came on April 10

 2                       at the nearby Westin Copley Place hotel after a woman was bound and robbed. Both
 3                       women had advertised massage services on Craigslist, an online classified service, and
 4
                         both were guests at luxury Marriott branded hotels.49
 5
          88. Upon information and belief, Defendant Marriott monitored criminal activity occurring at hotels
 6
     under its brand across the country and would, at any time criminal activity occurred at a Marriott
 7
     branded property, be aware of activity indicating commercial sex trafficking ore related crimes both
 8
     under its brand and at particular locations, including the Westin San Francisco Airport hotel where K.R.
 9
     was trafficked.
10
          89.     Upon information and belief, Defendant Marriott regularly reviews and monitors customer
11

12   reviews of its properties posted on various online review websites such as yelp.com or Travelocity,

13   including the Westin San Francisco Airport hotel where K.R. was trafficked.

14        90.     According to ECPAT-USA, in 2018 Defendant Marriott signed the organization’s Child-

15   Protection Code of Conduct (“The Code”), which the organization describes as “an industry-driven
16   responsible tourism initiative with a mission to provide awareness, tools, and support to the travel and
17
     hospitality industry in order to prevent the sexual exploitation of children.” 50
18
          91. Despite Marriott’s 2006 public statements and 2010 agreement with ECPAT-USA to develop
19
     training programs for hotel staff, Marriott did not make its training program mandatory under January
20
     2017. Notably, as Marriott is aware, when implemented, the mandatory human trafficking awareness
21
     training program was mandatory for “on-property staff in both managed and franchised properties.” 51
22
                        b. For years, G6 Hospitality has been aware of sex trafficking at hotels under its
23
                           brand – including the Motel 6 Oakland Airport.
24
          92.   Upon information and belief, between at least 2006 and 2016, Defendant G6 Hospitality held
25
     49
26        https://www.enterprisenews.com/x1484624275/Quincy-man-arrested-in-Craigslist-killing-case.
     50
        “ECPAT-USA and Marriott International Announce New Partnership…”
27   51
        “Marriott International Has Trained 500,000 Hotel Workers to Recognize the Signs of Human Trafficking,” (2019)
     https://news.marriott.com/news/2019/01/18/marriott-international-has-trained-500-000-hotel-workers-to-recognize-the-
28   signs-of-human-trafficking (last accessed July 2, 2020).
                                                                 21
                                                      COMPLAINT FOR DAMAGES
                 Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 22 of 62


 1   meetings among its executives, directors, and managers at which sex trafficking in its hotels was

 2   discussed.
 3        93.   Defendants knew or should have known that traffickers using the “call-in” method (where
 4   multiple men per day would visit the victim in her hotel room) were likely to seek out hotels where the
 5   rooms had external doors and would seek rooms overlooking the parking lot or not within view of the
 6   front desk.52
 7        94. Upon information and belief, Defendant G6 Hospitality monitored criminal activity occurring at
 8   hotels under its brand across the country and would, at any time criminal activity occurred at a G6
 9
     branded property, be aware of activity indicating commercial sex trafficking both under its brand and at
10
     particular locations.
11
          95. In 2015, the Berkeley Police Department conducted a sting operation at the very Motel 6 at issue
12
     in this case in order to find a missing fifteen (15) year old runaway who was being trafficked at that
13
     location. 53
14
          96. An investigation of the teenager’s cellphone activity led Berkeley Police to the Motel 6 Oakland
15

16   Airport where undercover officers set up a “date” in an attempt to find the girl. Officers subsequently

17   identified two motel rooms that were being used by traffickers and ultimately connect four people with

18   the investigation and trafficking activities at the Motel 6 Oakland Airport. When the rooms were

19   searched arrests were made and narcotics were found. 54
20        97. There are countless other examples across place and time of G6 Hospitality’s knowledge of sex
21
     trafficking at its Motel 6 hotels and its continued, total inattention to preventing and remedying the
22
     blight of human trafficking. This illicit, criminal misconduct is so rampant throughout Motel 6 hotels
23
     52
24      See, e.g. Polaris Project, On-Ramps, Intersections and Exit Routes: A Roadmap for Systems and Industries to Prevent and
     Disrupt Human Trafficking: Hotels and Motels (July 2018) at 20 (available on line at https://polarisproject.org/wp-
25   content/uploads/2018/08/A-Roadmap-for-Systems-and-Industries-to-Prevent-and-Disrupt-Human-Trafficking-Hotels-and-
     Motels.pdf) (last viewed July 2, 2020) (“request[ing] room overlooking parking lot or not within view of front desk” is
     “[t]trafficking indicator” in hotels and motels); The BEST (Business Ending Slavery and Trafficking) Trafficking Indicators
26   for Lodging Establishments lists “A person reserving a room and requesting a suspicious location (next to an exit, on the hall
     alone, etc.)” as a potential indicator of sex trafficking in lodging establishments.
27   http://www.bestalliance.org/uploads/5/0/0/4/50047795/indicators_-_labor_and_sex.4.nn.pdf (last viewed June 2, 2020).
     53
        https://www.berkeleyside.com/2015/12/08/woman-charged-in-berkeley-teen-sex-trafficking-case.
28   54
        Id.
                                                                       22
                                                      COMPLAINT FOR DAMAGES
               Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 23 of 62


 1   that one online reviewer suggested on a travel website that Motel 6 “Should Be Called Motel Sex.”55

 2   For years, G6 Hospitality has failed to adequately address the rampant sex trafficking which tragically
 3   occurs throughout its Motel 6 hotels across the country, and as a result has facilitated the sex trafficking
 4
     of Plaintiff K.R. at the Motel 6 Oakland Airport which forms the basis of this complaint.
 5
                   a. In late 2003, a trafficker set up a sex trafficking venture at a Motel 6® in Connecticut in
 6
                       which two (2) young women were sold for sex eight (8) to ten (10) times per day. 56
 7
                   b. In April 2009, a sex trafficking venture operated out of a Motel 6 in Toledo, Ohio.57
 8
                   c. In approximately September 2011, sex traffickers set up an operation at a Motel 6 in
 9
                       Toledo, Ohio to sex traffic fifteen (15) and sixteen (16) year old girls. 58
10
                   d. From approximately 2012 through October 2014, two (2) men engaged in a criminal sex
11

12                     trafficking venture of children which operated in part out of a Motel 6® in Harvey,

13                     Illinois. 59

14                 e. Police rescued an eighteen (18) year old girl from a sex trafficker in February 2012, at a

15                     Motel 6 in Portland, Oregon.60
16                 f. The Central Ohio Human Trafficking Task Force completed an investigation which
17
                       resulted in indictments in August 2012, of several persons charged with human
18
                       trafficking which occurred at the Motel 6® on Dublin-Granville Road in Columbus,
19
                       Ohio as well as other locations. 61
20

21

22

23   55
        Review of Motel 6 Rochester (Aug. 1, 2018), available at https://www.tripadvisor.com/ShowUserReviewsg43466-
     d242739-r601808847-Motel_6_Rochester-Rochester_Minnesota.html (last visited Feb. 28, 2019) (the
24   reviewer was commenting in August 2018, on a Motel 6 located at 2107 West Frontage Road, Rochester, Minnesota
     55901 and added, “Prostitutes, drug dealers, and loud partiers are your neighbors including possibly one or two staff
25   members. Complaints to the clerk do no good. The night clerk does not write it down and the day clerks accuse you of lying
     although I made it clear that I did not want anything in return for my complaints.”)
     56
        https://www.vanityfair.com/news/2011/05/human-trafficking-201105.
26   57
        https://abc7chicago.com/archive/7771888/.
     58
        https://www.toledoblade.com/Courts/2012/06/02/2-Toledoans-accused-of-juvenile-sex-trafficking-1.html.
27   59
        https://www.justice.gov/usao-ndil/file/813771/download.
     60
        https://www.justice.gov/usao-or/pr/tacoma-pimp-sentenced-25-years-sex-trafficking-two-victims.
28   61
        https://www.dispatch.com/content/stories/local/2012/08/03/secret-panel-on-human-trafficking-wins-indictments.html.
                                                                    23
                                                     COMPLAINT FOR DAMAGES
               Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 24 of 62


 1                 g. The FBI investigated and arrested several individuals in December 2012, for human

 2                     trafficking of several young women and a juvenile at a Motel 6 in Madison, Alabama. 62
 3                 h. The Orange County Human Trafficking Task Force busted a criminal enterprise in
 4
                       December 2012 that was selling women for sex out of a Motel 6® in Anaheim,
 5
                       California.63
 6
                   i. In approximately March 2013, sex traffickers began selling sex out of Motel 6’s in
 7
                       Bangor and Portland, Maine. 64
 8
                   j. Beginning in approximately May 2013, a fifteen (15) year old runaway was sex
 9

10                     trafficked out of the Motel 6® on Caton Avenue in Baltimore, Maryland. 65

11                 k. The FBI busted a sex trafficking ring operating out of a Motel 6 in San Antonio, Texas

12                     in September 2013.66

13                 l. In Richmond County, Georgia a man was arrested at a local Motel 6 in October 2013,
14                     and charged with sex trafficking of two young women. 67
15
                   m. Police investigated a sex trafficker in March 2014 and ultimately charged him for his
16
                       crimes including, but not limited to, selling a seventeen (17) year old girl for sex out of
17
                       a Motel 6 in Roseville, Minnesota.68
18
                   n. In May 2014, two (2) traffickers were arrested at a Motel 6 in Monterey, California after
19
                       a twenty-one (21) year old woman escaped from their captivity. 69
20
                   o. In the summer of 2014, two (2) girls ages fifteen (15) and sixteen (16) were taken from a
21

22                     children’s shelter by a sex trafficker and trafficked out of a Motel 6 in Cutler Bay,

23                     Florida.

24
     62
25      https://whnt.com/2012/12/07/fbi-investigates-human-trafficking-at-madison-motel/.
     63
        https://abc13.com/archive/8909784/.
     64
        https://bangordailynews.com/2016/09/12/mainefocus/what-drives-maine-sex-traffickers-inhumanity/.
26   65
        https://www.wbal.com/article/106578/2/man-faces-prison-time-for-sex-trafficking-baltimore-teen.
     66
        https://www.ksat.com/news/sex-trafficking-ring-busted-at-motel-6.
27   67
        https://www.wrdw.com/home/headlines/Man-arrested-for-sex-trafficking-226301261.html.
     68
        https://www.twincities.com/2014/06/05/man-25-is-accused-of-trafficking-teens-2/.
28   69
        https://www.ksbw.com/article/monterey-police-2-human-sex-traffickers-arrested-after-victim-escapes-motel/1054172.
                                                                  24
                                                    COMPLAINT FOR DAMAGES
               Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 25 of 62


 1                p. A Las Vegas man was charged with sex trafficking two (2) victims, including a

 2                    seventeen (17) year old girl, in January 2015, out of a Motel 6 in Rapid City, Nevada. 70
 3                q. In February 2015, two (2) men were arrested for sex trafficking a fourteen (14) year old
 4
                      girl at a Motel 6 in Seekonk, Rhode Island. 71
 5
                  r. In North Charleston, South Carolina, a seventeen (17) year old girl was rescued in
 6
                      March 2015 from a Motel 6 by special agents from the United States Department of
 7
                      Homeland Security. The girl was sold for sex, beaten, and starved by a sex trafficker. 72
 8
                  s. Two men were arrested in March 2015 for sex trafficking a fifteen (15) year old girl at
 9
                      Motel 6 in Austin, Texas. 73
10
                  t. In March 2015, police arrested a man for sex trafficking a runaway seventeen (17) year
11

12                    old at a Motel 6 in Warwick, Rhode Island.74

13                u. Over a fourteen (14) month period ending in approximately April 2015, a crime-ridden

14                    Motel 6 in Warwick, Rhode Island had seventy-five (75) arrests on its property for

15                    crimes including sex-trafficking. 75
16                v. Seven people were indicted in January 2016, by a Colorado grand jury for sex
17
                      trafficking children from 2014 through the summer of 2015, out of hotels in Denver,
18
                      Colorado, including a Denver area Motel 6.76
19
                  w. In the summer of 2015, a woman was arrested at a Motel 6 in Great Falls, Montana
20
                      where she was involved in sex trafficking a seventeen (17) year old girl. 77
21

22
     70
        https://www.argusleader.com/story/news/crime/2015/01/17/las-vegas-man-charged-human-trafficking-rapid-
23   city/21922915/.
     71
        http://www.thesunchronicle.com/news/local_news/ri-man-gets-jail-in-sex-trafficking-case-involving-
24   seekonk/article_d7a25494-9d21-11e6-8f94-63e5c74facb3.html.
     72
        https://www.postandcourier.com/archives/police-say-teen-starved-beaten-at-north-charleston-motel-
25   man/article_032153ee-fcb6-5333-9182-926a7f43dfbf.html.
     73
        https://www.kxan.com/news/local/austin/local-teen-freed-from-sex-slavery-two-charged/1049580764.
     74
        https://www.newportri.com/article/20150324/NEWS/150329666.
26   75
        https://www.washingtonpost.com/news/morning-mix/wp/2015/04/28/crime-ridden-motel-6-in-r-i-will-hand-over-guest-
     list-to-police/?utm_term=.a804ce3f32a8.
27   76
        https://kdvr.com/2016/01/06/7-indicted-by-colorado-grand-jury-in-child-sex-trafficking-ring-bust/.
     77
        https://www.greatfallstribune.com/story/news/local/2016/08/29/woman-caught-human-trafficking-ring-pleads-
28   guilty/89566374/.
                                                                 25
                                                   COMPLAINT FOR DAMAGES
               Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 26 of 62


 1                x. A married couple was indicted in June 2015, for their roles in sex trafficking minor

 2                     children ages seventeen (17), sixteen (16), and fifteen (15) years old out of a Motel 6 in
 3                     Everett, Washington.78
 4
                  y. In Tuscaloosa, Alabama police rescued a fourteen (14) year old girl from a Motel 6 in
 5
                       June 2015, and a grand jury subsequently charged her assailant with human trafficking
 6
                       and rape.79
 7
                  z. In approximately July 2015, sex traffickers sold a fifteen (15) year old girl for sex at a
 8
                       Motel 6 in Pismo Beach, California.80
 9
                  aa. In November 2015 a man was arrested at a Motel 6 in Ventura, California and was
10
                       criminally charged with sex trafficking a fifteen (15) year old girl who was found with
11

12                     him. 81

13                bb. A federal court sentenced a man to ten (10) years in prison in November 2016, for sex

14                     trafficking a fifteen (15) year old girl in 2014 out of a Motel 6 in Hartford County,

15                     Connecticut.82
16                cc. In January 2016, a man who operated out of a Motel 6 in Frederick City, Maryland was
17
                       charged with sex trafficking. 83
18
                  dd. Criminal charges were brought against a man who sex trafficked a fifteen (15) year old
19
                       girl out of a Motel 6 in Beaumont, Texas in March 2016.84
20
                  ee. On March 23, 2016, a victim of a sex trafficking ring died at a Motel 6 in Winchester,
21
                       West Virginia.85
22

23

24
     78
        https://www.heraldnet.com/news/county-investigating-45-ongoing-human-sex-trafficking-cases/.
     79
25      https://newsms.fm/tuscaloosa-man-charged-human-trafficking-mississippi-teen/.
     80
        https://www.sanluisobispo.com/news/local/article75832962.html.
     81
        https://www.vcstar.com/story/news/local/communities/ventura/2016/04/26/fresno-man-sentenced-to-prison-for-pimping-
26   human-trafficking-in-ventura-county/88714698/.
     82
        https://www.courant.com/news/connecticut/hc-sex-trafficking-teenager-prison-1115-20161114-story.html.
27   83
        https://baltimore.cbslocal.com/2016/01/16/frederick-police-arrest-man-on-human-trafficking-charges/.
     84
        https://kfdm.com/news/local/women-accuse-defendant-of.
28   85
        https://www.localdvm.com/news/virginia/martinsburg-man-convicted-on-sex-trafficking-drug-charges/1708490814.
                                                                  26
                                                   COMPLAINT FOR DAMAGES
               Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 27 of 62


 1                ff. The leader of a sophisticated and organized sex trafficking ring beat and raped one of

 2                     his victims in April 2016, at a Motel 6 in Tinicum Township, Pennsylvania. 86
 3                gg. Local law enforcement rescued a seventeen (17) year old runaway in December 2016,
 4
                       who was being sex trafficked from a Motel 6 in Gibbstown, New Jersey. 87
 5
                  hh. In February 2017, the leader of a child sex trafficking ring in Tulsa, Oklahoma, was
 6
                       busted at a local Motel 6 where federal authorities rescued a sixteen (16) year old
 7
                       survivor of sex trafficking.
 8
                  ii. A forty-five (45) year old man was charged with human trafficking after picking up a
 9
                       teenage boy from school and taking him to a Motel 6 in Cedar Park, Texas in
10
                       approximately March 2017.88
11

12                jj. At a Motel 6® in Des Moines, Iowa a man sex trafficked a minor victim in June 2017. 89

13                kk. In approximately June 2017, a seventeen (17) year old runaway was rescued by law

14                     enforcement from a Motel 6 in Las Vegas, Nevada out of which a sex trafficker was

15                     operating.90
16                ll. A seventeen (17) year old girl was sold for sex by traffickers at a Motel 6 in Portland,
17
                       Oregon in June 2017.91
18
                  mm.         In August 2017, two (2) men operated out of a Motel 6 in Springfield, Virginia to
19
                       sex traffic a sixteen (16) year old girl. 92
20
                  nn. The City of Los Angeles settled a nuisance suit with G6 Hospitality, which operates
21
                       Motel 6 hotels, in August 2017, for $250,000.00 in an effort to combat human
22
                       trafficking at Motel 6® brand hotels. 93
23

24
     86
        https://patch.com/pennsylvania/phoenixville/man-behind-human-trafficking-ring-chester-county-sentenced.
     87
25      https://www.nj.com/gloucester-county/index.ssf/2017/09/post_139.html.
     88
        https://www.khou.com/article/news/local/texas/little-elm-man-accused-of-trafficking-austin-teen/285-476893013
     89
        https://www.desmoinesregister.com/story/news/crime-and-courts/2018/06/11/7-des-moines-residents-charged-sex-
26   trafficking-feds-des-moines-sexual-prostitution-iowa-texas/692264002/.
     90
        https://www.reviewjournal.com/crime/sex-crimes/woman-accused-of-sex-trafficking-runaway-on-las-vegas-strip/.
27   91
        http://mailtribune.com/news/crime-courts-emergencies/accused-human-traffickers-stopped-in-medford.
     92
        https://patch.com/virginia/burke/16-year-old-forced-be-prostitute-springfield-motel-report.
28   93
        https://apnews.com/d13636fec55c42b88a08af18db6196fb.
                                                                  27
                                                    COMPLAINT FOR DAMAGES
               Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 28 of 62


 1                oo. In October 2017, the County Attorney’s Office for Harris County, Texas sued a local

 2                    Motel 6 after law enforcement identified the property as a criminal hotspot that had
 3                    been attracting drug activity, human trafficking, and violent crime for years. The suit
 4
                      alleged the Motel 6 knowingly tolerated and failed to make reasonable efforts to abate
 5
                      the criminal activities on its property. 94
 6
                  pp. Two (2) men were arrested in December 2017, for sex trafficking a minor female out of
 7
                      a Motel 6 in Destin, Florida.
 8
                  qq. In February 2018, a man engaged in sex trafficking of two (2) women at a Motel 6 near
 9
                      New Orleans, Louisiana. 95
10
                  rr. The Columbus City Attorney’s Office issued ultimatums in February 2018, to several
11

12                    area hotels to clean up or shut down, including but not limited to, the Motel 6 at 7480

13                    North High Street near Worthington which, according to police had been the site of

14                    significant criminal activity. 96

15                ss. Law enforcement responded to a 911 call from a seventeen (17) year old girl who was
16                    calling from the lobby of a Motel 6 in Claremont, California in February 2018. Upon
17
                      arrival, officers discovered that the seventeen (17) year old caller and a fifteen (15) year
18
                      old girl were both being sex trafficked at the hotel.97
19
                  tt. In March 2018, police found a ten (10) year old girl wearing a dog collar with a twenty-
20
                      three (23) year old man who had raped her at a Motel 6 in Lakeland, Florida.98
21
                  uu. In Richfield, Minnesota a man was criminally charged in June 2018, for sex trafficking
22
                      a fifteen (15) year old girl out of an area Motel 6. 99
23

24

25   94
        https://www.chron.com/neighborhood/spring/news/article/Harris-County-sues-Spring-area-motel-labeled-12293254.php.
     95
        https://www.nola.com/crime/2018/10/man-accused-of-trafficking-took-females-to-new-orleans-to-make-some-money-for-
26   mardi-gras-warrant.html.
     96
        https://www.10tv.com/article/columbus-cracks-down-businesses-high-crime-rates.
27   97
        https://webbcanyonchronicle.com/2953/features/social-media-sexual-assault/.
     98
        https://www.miamiherald.com/news/local/community/miami-dade/west-miami-dade/article207303799.html.
28   99
        https://kstp.com/news/man-charged-sex-trafficking-richfield-hotel/4955796/.
                                                                  28
                                                  COMPLAINT FOR DAMAGES
               Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 29 of 62


 1                vv. Police busted a human trafficking operation at a Motel 6 in Ann-Arbor, Michigan in

 2                     July 2018.100
 3                ww.         A Motel 6 in Braintree, Massachusetts surrendered its operating license in
 4
                       September 2018, after significant criminal activity, including sex trafficking, was
 5
                       documented occurring on its property.101
 6
       98. Not until September 2018 did G6 Hospitality LLC, the parent company of Motel 6, announce that
 7
     “the company will introduce anti-human trafficking training to corporate, field and property team
 8
     members...Additionally, the company developed its own training for all property team members to
 9
     understand how to effectively intervene and identify potential trafficking situations to protect each
10

11   other, guests and the community.”

12     99. Even after Motel 6 made this this announcement, sex trafficking at Motel 6 hotels continued:

13                a. In November 2018, federal authorities arrested a man for sex trafficking a woman out of

14                     a Motel 6 in San Jose, California. 102
15                b. In December 2018, a husband and wife were arrested for sex trafficking women who
16
                       were Chinese nationals out of a Motel 6 in Portsmouth, New Hampshire from
17
                       approximately 2016 through 2017.103
18
                  c. A fourteen (14) year old girl was held against her will at a Motel 6 in Raleigh, North
19
                       Carolina and sex trafficked in or around January 2019.104
20
     100. Upon information and belief, Defendant G6 regularly reviews and monitors customer reviews of
21

22   its properties posted on various online review websites such as yelp.com or Travelocity.

23

24

25
     100
         https://www.mlive.com/news/ann-arbor/2018/12/man-charged-with-human-trafficking-at-ann-arbor-area-hotel.html.
26   101
         https://patch.com/massachusetts/braintree/motel-6-ends-fight-reopen-braintree-location.
     102
         https://www.sanjoseinside.com/2018/11/09/alleged-pimp-arrested-in-san-jose-for-sex-trafficking-young-woman-he-
27   found-on-instagram/.
     103
         https://www.fosters.com/news/20181214/husband-wife-charged-in-sex-trafficking-prostitution-scheme.
28   104
         https://www.wral.com/third-man-arrested-in-raleigh-alleged-child-trafficking/18104963/.
                                                                  29
                                                    COMPLAINT FOR DAMAGES
              Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 30 of 62


 1   101. Through such review and monitoring Defendant G6 Hospitality has been aware of sex trafficking

 2   occurring at Motel 6 hotels across its brand as well as the pervasiveness of customer reported sex
 3   trafficking at G6 hotels and the local hotel’s inattentiveness to such trafficking. For example:
 4
                 a. Regarding a November 2012, stay at a Motel 6 in Madison, Alabama a customer wrote:
 5
                     “Local police raided several rooms in the a.m. And arrested numerous ‘guests’ for what
 6
                     we later found out were drug, prostitution, and sex trafficking charges!! Like a movie.
 7
                     An extra $20 bucks gets you a better room, healthier conditions, and no 2:00 AM
 8
                     SWAT team visit.”105
 9

10

11

12

13

14

15

16

17

18
                                         [CONTINUED ON NEXT PAGE]
19

20

21

22

23

24

25

26

27
     105
       https://www.tripadvisor.com/ShowUserReviews-g30677-d244048-r201566882-Motel_6_Huntsville_Madison-
28   Madison_Alabama.html.
                                                          30
                                               COMPLAINT FOR DAMAGES
                  Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 31 of 62


 1   102.       To this day, this particular Motel 6 is still known to Defendant G6 and the outside world as a

 2   problem property where criminal activity including commercial sex trafficking occurs. This March 7,
 3   2020 Expedia review of the Motel 6 Oakland Airport is proof and was even acknowledged by a
 4
     representative of Defendant G6106:
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19                       c. Each Defendant has been uniquely aware of trafficking at hotels across their
                            brands because of their internet policies.
20
       103. Defendants each understand the importance that internet access can have to facilitate human
21
     trafficking.
22
       104. Defendants each signed on to ECPAT publicly committing to participate in the programs shown
23

24   to assist in identifying and preventing human trafficking inside their branded hotels including following

25   the ECPAT checklist.

26     105. The ECPAT checklist specifically indicates that Wi-Fi passwords should be changed often and

27   access to websites like Backpage and Craigslist Erotic services from their hotels should be monitored.
28   106
           Expedia.com, Motel 6 Oakland, CA – Airport, https://bit.ly/3eW4JOq (last accessed July 2, 2020).
                                                                    31
                                                        COMPLAINT FOR DAMAGES
               Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 32 of 62


 1    106. Defendant G6 Hospitality is the face and signatory to the ECPAT anti-trafficking knowledge,

 2   guidance, and information necessary to prevent human trafficking in their hotel properties.
 3    107. Defendant Marriott is the face and signatory to the ECPAT anti-trafficking knowledge,
 4
     guidance, and information necessary to prevent human trafficking in their hotel properties.
 5
      108. Defendant G6 Hospitality publicly committed to educating their hotel properties on human
 6
     trafficking and should have created brand standards for implementation, mandates, and operations.
 7
      109. Defendant Marriott publicly committed to educating their hotel properties on human trafficking
 8
     and should have created brand standards for implementation, mandates, and operations.
 9
      110. Defendants G6 Hospitality and Marriott recognize the value of offering free internet service to
10
     their customers.
11

12    111. Defendant G6 Hospitality and Marriott require each hotel property to offer free internet service.

13    112. Defendant G6 Hospitality and Marriott require hotel properties to use brand approved internet

14   providers, who are sufficient to provide cybersecurity and prevent illegal activity from occurring at their

15   hotels.
16    113. Defendants G6 Hospitality and Marriott’s hotels are provided access to internet access data
17
     which they knows will help enhance customer service or otherwise permits the brand to exploit by other
18
     means.
19
      114. Internet access at their brand hotel properties is through two means:
20
                 a. First, Defendants provide internet access to guests through wireless internet accessible in
21
                        their guest rooms;
22
                 b. Second, Defendants provide internet access through publically accessible wireless
23

24                      networks accessible in the lobby and other common areas of their brand hotels.

25    115. Defendants collect data on internet usage through the wireless internet services that Defendants

26   provide, such data includes:

27

28
                                                          32
                                                COMPLAINT FOR DAMAGES
               Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 33 of 62


 1                 a. The IP address, and other identifying information, for all devices that access the internet

 2                      through Defendants’ wireless networks;
 3                 b. The identity of websites accessed by those devices, through the IP addresses of the
 4
                        servers that host those websites; and
 5
                   c. Information about the user accessing the internet including through Defendants’ wireless
 6
                        networks, including the users’ room number, a user-provided name, and other
 7
                        identifying information.
 8
       116. Motel 6’s High Speed Internet Terms and Conditions provides that Motel 6 has “the right . . . to
 9
     monitor, intercept, and disclose any transmissions over or using the facilities related to the Service, and
10
     to provide subscriber billing, account, or use records, and related information under certain
11

12   circumstances.”107

13     117. Marriott’s Property Internet Terms of Use provides that Marriot does “record the room number

14   of the user for billing purposes. The record of a specific name associated with that room number is

15   stored in a separate database to protect the privacy of the user. A log of all usage activity relating to this
16   Service is maintained.”108
17
       118. Defendants’ internet access policies each purportedly prohibit the use of the internet access that
18
     they provide for unlawful purposes.
19
       119. Motel 6’s policy provides, “You agree that we may access your computer to investigate activity
20
     that may be in violation of these Terms and Conditions; or to comply with law. You agree not to use or
21
     attempt to use the Service, the Motel 6, or Studio 6 network or website, or your computer for any
22
     fraudulent, unlawful, harassing or abusive purpose.”109
23

24

25

26   107
         Motel 6 - High Speed Internet Terms and Conditions, ¶ 9, available at https://www.motel6.com/hsi_tc/, last accessed July
     2, 2020.
27   108
         Marriot – Property Internet Terms of Use, available https://www.marriott.com/marriott/internet-access/termsofuse.mi, last
     accessed July 2, 2020.
28   109
         See supra note 1.
                                                                    33
                                                      COMPLAINT FOR DAMAGES
                  Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 34 of 62


 1     120. Marriott’s policy provides, “You agree not to use this Service to: (a) transmit any material that is

 2   unlawful, threatening, abusive . . . (b) harm, or attempt to harm, minors in any way.” 110
 3     121. Marriott’s policy further provides, 111
 4

 5

 6

 7

 8

 9
       122. In violation of their federal statutory obligations under the TVPRA, Defendants failed to
10
     monitor internet use at hotels across their brands, including the local hotels at issue in this case, in order
11

12   to identify signs and perpetrators of commercial sex trafficking operating within their walls.

13     123. Defendants knew or should have known of the prevalent use of websites like Backpage.com,

14   Craigslist.com, and other similar websites by traffickers to post advertisements for sex from within their

15   properties.
16     124. Despite that knowledge Defendants made no effort to flag or block the use of such websites by
17
     traffickers, instead Defendants exercised willful blindness to the use of their wireless networks to
18
     further human trafficking in their hotels, including the hotels where Plaintiff was trafficked.
19
       125. Defendants’ blindness facilitated trafficking at their hotels by allowing traffickers to post
20
     unlawful advertisements through Defendants’ own wireless networks in violation of Defendants’ own
21
     policies on the use of those networks.
22
                D. DEFENDANTS ARE DIRECTLY LIABLE UNDER SECTION 1595 FOR THEIR
23
                   INACTION AND FAILURES RESULTING IN COMMERCIAL SEX
24                 TRAFFICKING OCCURING AT THEIR BRAND PROPERTIES

25   126. Marriott and G6 Hospitality have been on notice of repeated incidences of sex trafficking

26   occurring at their Motel 6 and Westin brand hotels since as early as 2006 yet these brand managers

27
     110
           See supra note 2.
28   111
           Id.
                                                          34
                                                COMPLAINT FOR DAMAGES
                  Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 35 of 62


 1   failed, and persist in failing, to fulfill their statutory responsibility resulting in commercial sex

 2   trafficking occurring on their brand properties.
 3                        a. Marriott is directly liable under the TVPRA.
 4
       127. Marriott owns, supervises, and/or operates the Westin ® San Francisco Airport located at 1 Old
 5
     Bayshore Highway in Millbrae, California.
 6
       128. Marriott failed to train, implement and enforce any of its own anti-trafficking policy or policies
 7
     to protect Plaintiff from being sex trafficked.
 8
       129. Marriott failed to monitor and audit the Westin San Francisco Airport hotel and all of its
 9
     franchise locations for incidences of commercial sex trafficking.
10
       130. Marriott knew or should have known that the Westin hotel where Plaintiff K.R. was trafficked
11

12   was an area known for high incidence of crime and prone to commercial sex trafficking activity. 112

13     131. Marriott could and should have exercised control over its brand hotels, including the Westin San

14   Francisco Airport by:

15                    a. distributing information to assist employees in identifying human trafficking for
16                            commercial sex;
17
                      b. providing a process for escalating human trafficking for commercial sex concerns within
18
                              the Marriott organization;
19
                      c. requiring regular reports of suspicious or criminal activity that indicates commercial sex
20
                              trafficking to a centralized database for audit and analysis;
21
                      d. requiring employees to attend training related to human trafficking for commercial sex;
22
                      e. providing new hire orientation on human rights and corporate responsibility;
23

24                    f. providing training and education to Westin® hotels through webinars, seminars,

25                            conferences, and online portals;

26                    g. developing and holding ongoing training sessions on human trafficking; or

27                    h. providing anti-trafficking checklists, escalation protocols and information to property
28   112
           Supra at note 7.
                                                                  35
                                                        COMPLAINT FOR DAMAGES
              Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 36 of 62


 1                     management staff; or tracking performance indicators and key metrics on human

 2                     trafficking prevention.
 3    132. Despite having actual and/or constructive knowledge of the extensive commercial sex
 4
     trafficking occurring at its brand hotels, including the Westin San Francisco Airport, Marriott has
 5
     repeatedly failed to stop or adequately address sex trafficking at it hotels, including the Westin San
 6
     Francisco Airport.
 7
                      b. G6 Hospitality is directly liable under the TVPRA
 8
      133. Defendant G6 Hospitality owns, supervises, or operates the Motel 6® Oakland Airport located at
 9
     8480 Edes Avenue, Oakland, California 94621.
10
      134. G6 Hospitality failed to train, implement and enforce any of its own policy or policies and
11

12   protect Plaintiff from being sex trafficked.

13    135. G6 Hospitality knew or should have known that the Motel 6 ® hotel where Plaintiff K.R. was

14   trafficked was an area known for high incidence of crime and prone to commercial sex trafficking

15   activity on and around the hotel premises, including when Plaintiff was sex trafficked.
16    136. G6 Hospitality failed to monitor and audit the Motel 6 for incidences of commercial sex
17
     trafficking.
18
      137. Despite having actual and/or constructive knowledge of the extensive commercial sex
19
     trafficking occurring at its hotels, Defendant G6 Hospitality has repeatedly failed adequately address
20
     commercial sex trafficking at its brand hotels.
21
     138. Defendant G6 Hospitality could and should have exercised control over its brand properties,
22
     including the Motel 6 by:
23

24                  a. distributing information to assist employees in identifying human trafficking for

25                     commercial sex;

26                  b. providing a process for escalating human trafficking for commercial sex concerns within

27                     the G6 Hospitality organization;
28
                                                          36
                                                 COMPLAINT FOR DAMAGES
               Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 37 of 62


 1                 c. requiring employees to attend training related to human trafficking for commercial sex;

 2                 d. providing new hire orientation on human rights and corporate responsibility;
 3                 e. providing anti-trafficking training and education to Motel 6 hotels through webinars,
 4
                       seminars, conferences, and/or online portals;
 5
                   f. developing and holding ongoing training sessions on human trafficking for commercial
 6
                       sex; or
 7
                   g. providing checklists, escalation protocols and information to property management staff;
 8
                   h. or tracking performance indicators and key metrics on human trafficking prevention.
 9
     139. More than half the bookings at Motel 6® hotels occur on the same day as arrival. Accordingly,
10
     Motel 6® executives have worked to make booking hotel rooms at their properties even easier. As one
11

12   executive of Motel 6 stated: “Analytics is our North Star. It is how we make decisions, it’s how we

13   drive our strategy and it is how we dictate performance.”

14   140. As alleged herein, the Motel 6 brand has been more than willing to use data analytics to increase

15   its profits; yet, it has historically refused to use the same data analytics, or take any reasonable
16   measures, to prevent human trafficking at Motel 6 hotels. 113
17
              E. DEFENDANTS ARE VICARIOUSLY LIABLE FOR THE CONDUCT OF THE
18               LOCAL OPERATING HOTELS WHO ARE BOTH THEIR FRANCHISE
                 PARTNERS AND AGENTS DUE TO THEIR LEVEL OF CONTROL
19
       141.     In addition to and apart from Defendant’s direct liability, Plaintiff alleges Defendants are
20
     vicariously liable for the conduct of the local hotels.
21
       142.     Hotel brands or flags lend their name and likeness to third party owners, while the building
22
     and operations are run by a franchisee or third party management company under the brands’ control. In
23

24   return, the parent brand exchanges the high risk that is inherent in owning an asset like a hotel for the

25   low risk associated with owning a contract or franchise agreement and still profits from putting heads in

26   beds.

27
     113
        Allison Schiff, Motel 6: ‘Analytics Is Our North Star’, AdExchanger (Sept. 7, 2017),
28   https://adexchanger.com/analytics/motel-6-analytics-north-star/amp/.
                                                                  37
                                                     COMPLAINT FOR DAMAGES
               Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 38 of 62


 1     143.    The average consumer, including Plaintiff and her traffickers, does not see this relationship.

 2   The parent brand gives the property its identity. It provides signage on and in front of the building that
 3   assures customers that if they check into that hotel they can expect the standards consistent with the
 4
     parent hotel brand. The same brand emblazoned on everything in the hotel from the pens in the bedside
 5
     tables to the staff uniforms at the front desk.
 6
       144.    In addition to brand recognition, a marketing organization, hotel listings in the Global
 7
     Distribution System (GDS) and other online travel agency databases, the brand provides the local hotel
 8
     with access to its brand wide central reservation system, 800 number, revenue management tools,
 9
     world-class loyalty programs and a website. Thus, booking and room reservations are controlled by the
10
     corporate parent brand.114 The corporate brand parents, and Defendants, can see booking and
11

12   reservation trends, including for those hotels where Plaintiff was trafficked. 115

13     145.    The local hotel typically pays around 10% of their total revenue back to the parent hotel brand

14   and is required to develop and maintain the property in accordance with the parent brand’s standards as

15   they are laid out in the franchise agreement.
16     146.    Per the contract or franchise agreement, the parent brand may enforce these standards through
17
     periodic inspections and even termination of the agreement if the local hotel is found to be inadequate.
18
     The right of the parent hotel brand to enforce their brand standards is also their responsibility.
19
                      a. Marriott is indirectly and vicariously liable under the TVPRA as a principal
20                       for the failures of its agent West San Francisco Airport.

21     147. Defendant Marriott owns, supervises, and/or operates the Westin® San Francisco Airport located
22   at 1 Old Bayshore Highway in Millbrae, California.
23
       148. Defendant Marriott has and exercised control over the local hotel with respect to many issues
24
     regarding the day to day operation of the property, but also specifically with regard to the local hotel’s
25
     policy on human trafficking.
26
     114
         Ellen Meyer, The Origins and Growth of Franchising in the Hotel Industry, LODGING MAGAZINE (April 10, 2018)
27   https://lodgingmagazine.com/the-origins-and-growth-of-franchising-in-the-hotel-industry/.
     115
         Where a brand hotel allows cash to be accepted for payment monitoring and auditing these trends can become important
28   to identifying locations where criminal activity and commercial sex trafficking may be occurring.
                                                                 38
                                                     COMPLAINT FOR DAMAGES
                  Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 39 of 62


 1     149. Defendant Marriott is aware that human trafficking occurs at its local hotels and of how their

 2   local hotels have dealt with it. Since 2006, defendant Marriott has issued and published policies to
 3   address the problem. By doing so, it has exercised control over its local hotels specifically with respect
 4
     to how to identify and handle human trafficking at the local hotels. “At Marriott, our commitment to
 5
     human rights is governed by Marriott’s Human Rights Council. Marriott implements a human rights
 6
     due diligence and risk management process to identify, prevent and mitigate relevant risks.” (See
 7
     https://www.marriott.com/marriottassets/Multimedia/PDF/Corporate/HumanRightsStatement.pdf)
 8
     Such due diligence cannot be accomplished without Marriott having uniform control over its local hotel
 9
     properties with regards to their policies and procedures regarding traffickers and victims.
10
       150. Marriott failed develop effective policies and/or failed to implement and enforce its own policy
11

12   or policies and protect Plaintiff from being sex trafficked.

13     151. Marriott knew or should have known that the Westin San Francisco Airport hotel where Plaintiff

14   was trafficked was an area known for high incidence of crime and prone to sex trafficking activity. 116

15     152. Despite having actual and/or constructive knowledge of the extensive prostitution and sex
16   trafficking that occurs at its hotels, including the Westin San Francisco Airport Hotel, Defendant
17
     Marriott has repeatedly failed to prevent or adequately address commercial sex trafficking at it hotels,
18
     and particularly the trafficking of Plaintiff.
19
       153. Marriott exercises actual control over its franchisees, including the Westin San Francisco
20
     Airport, through control over the brand standards which are reflected through the franchise agreements
21
     entered into with each franchisee subsidiary or operating hotel. 117
22
       154. Marriott exerts dominion and control over its franchisees, and has control over the day-to-day
23

24   operations in a number of areas:

25

26

27
     116
           Supra at Introduction.
28   117
           See https://www.sec.gov/Archives/edgar/data/1329011/000119312506153824/dex1023.htm (last visited July 2, 2020).
                                                                 39
                                                      COMPLAINT FOR DAMAGES
               Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 40 of 62


 1                a. Sales Managers and Reservation Managers are required to devote their full time to the

 2                     management and operation of the Hotel, and cannot be employed in any other capacity
 3                     by the Franchisee or its Affiliates without Marriot’s express written consent;
 4
                  b. Franchisees are required to keep restaurants and lounges open and in normal operation
 5
                       for such minimum hours and days stipulated by Marriott;
 6
                  c. Franchisees are required to maintain in sufficient supply, and use at all times, certain
 7
                       food and beverage products and ingredients, supplies, paper goods, dinnerware and
 8
                       furnishings;
 9
                  d. Franchisees are prohibited from installing vending machines or video games on the
10
                       premises.118
11

12   155.    Marriott also has control over the existence of the franchisor-franchisee relationship and has the

13   ability to terminate the franchise:

14                a. “Franchisor may, at its option, terminate this Agreement and all rights granted hereunder

15                     without affording Franchisee any opportunity to cure the default” for material defaults
16                     of the franchise agreement.”119
17
       156. Defendant Marriott may exercise or could have exercised control over Westin hotels by:
18
                  a. distributing information to assist employees in identifying human trafficking;
19
                  b. providing a process for escalating human trafficking concerns within the organization;
20
                  c. requiring employees to attend training related to human trafficking;
21
                  d. providing new hire orientation on human rights and corporate responsibility;
22
                  e. providing training and education to Westin® hotels through webinars, seminars,
23

24                     conferences, and online portals;

25                f. developing and holding ongoing training sessions on human trafficking; or

26
     118
         See https://www.sec.gov/Archives/edgar/data/1329011/000119312506153824/dex1023.htm at pp. 7, 8, 9, (last visited
27   July 2, 2020).
     119
         See https://www.sec.gov/Archives/edgar/data/1329011/000119312506153824/dex1023.htm at p. 28 (last visited July 2,
28   2020)
                                                               40
                                                    COMPLAINT FOR DAMAGES
                  Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 41 of 62


 1                    g. providing checklists, escalation protocols and information to property management staff;

 2                         or tracking performance indicators and key metrics on human trafficking prevention.
 3   157.       The Westin San Francisco Airport Hotel where K.R. was trafficked was and is the actual and
 4
     apparent agent of Marriott and together they offer, or offered, public lodging services in the hotel. This
 5
     agency relationship was created through Defendant Marriott’s exercise of an ongoing and systemic
 6
     right of control over Westin® hotels by Defendant Marriott’s operations, including the means and
 7
     methods of how Westin® hotels conducted daily business through one or more of the following actions:
 8
                      a. hosting online bookings on Defendant Marriott’s domain;
 9
                      b. requiring Westin® hotels to use Defendant Marriott’s customer rewards program;
10
                      c. setting employee wages;
11

12                    d. making employment decisions;

13                    e. advertising for employment;

14                    f. sharing profits;

15                    g. standardized training methods for employees;
16                    h. building and maintaining the facility in a manner specified by the owner;
17
                      i. standardized or strict rules of operation;
18
                      j. regular inspection of the facility and operation by owner;
19
                      k. fixing prices; or
20
                      l. developing uniform and consistent policies regarding the prevention of commercial sex
21
                           trafficking at brand properties, including a risk management process to identify,
22
                           prevent, and mitigate risks for commercial sex trafficking 120; and
23

24                    m. other actions that deprive Westin hotels of independence in business operations.

25   158.       An apparent agency also existed/exists between Defendant Marriott and the Westin San

26   Francisco Airport hotel. Defendant Marriott holds Westin hotels to the public as possessing authority to

27   act on its behalf.
28   120
           Supra at ¶81.
                                                               41
                                                     COMPLAINT FOR DAMAGES
              Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 42 of 62


 1   159.   As alleged herein, the employees of the Westin San Francisco Airport observed and were aware

 2   of Plaintiffs plight, yet the policies and procedures from Defendant Marriott to address this
 3   victimization were either inadequate to prevent her trafficking or were not properly implemented due to
 4
     lack of training, education and or enforcement by the Marriott.
 5
     160.   As alleged herein and upon information and belief, the employees of the Westin San Francisco
 6
     Airport were aware of Plaintiff’s trafficking and pursuant to corporate-wide policies reported such
 7
     activity directly to defendant Marriott, including illegal website use, booking and reservation history,
 8
     payment by cash for several rooms at a time and visits from multiple men throughout the day.
 9
     161.   Marriott was aware not only aware of Plaintiff’s plight but also the failures of its own policies
10
     and procedures to protect her and prevent trafficking at the Westin San Francisco Airport hotel.
11

12   162.   Given Defendant Marriott’s public statements on behalf of its hotel brands and the control it

13   assumed in educating, implementing, and directing its hotels, including Westin hotels, and the

14   particular hotel at issue in this case, Defendant Marriott breached its duties in the following ways:

15               a. Failed (altogether or adequately) to distribute information to assist employees in
16                   identifying human trafficking;
17
                 b. Failed (altogether or adequately) to provide a process for escalating human trafficking
18
                     concerns within the organization;
19
                 c. Failed (altogether or adequately) to mandate managers, employees, or owners attend
20
                     training related to human trafficking;
21
                 d. Failed (altogether or adequately) to provide new hire orientation on human rights and
22
                     corporate responsibility;
23

24               e. Failed (altogether or adequately) to provide training and education on human trafficking

25                   through webinars, seminars, conferences, and online portals;

26               f. Failed (altogether or adequately) to develop and hold or require ongoing training

27                   sessions on human trafficking; and/or
28
                                                          42
                                                 COMPLAINT FOR DAMAGES
               Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 43 of 62


 1                g. Failed (altogether or adequately) to provide checklists, escalation protocols and

 2                    information to property management staff or tracking performance indicators and key
 3                    metrics on human trafficking prevention.
 4
     163.      Marriott brands may kick delinquent hotels out of its system, including the Westin San
 5
     Francisco Airport, however, since it is at the expense of terminating their royalty payments, it is seldom
 6

 7   done. Nevertheless this consequence is what provides Marriott the actual control over the Westin San

 8   Francisco Airport including control over how it confronts and deals with known traffickers and

 9   trafficking victims such as Plaintiff.

10   164.      Marriott accepted the profits from K.R.’s trafficker even though the signs of her trafficking
11   were open and obvious and receipt of those profits was, based on information and belief, in direct
12
     violation of their own policies and procedures regarding the frequent repeat business they had with
13
     K.R.’s trafficker.
14
     165.      Marriott knew or should have known that such profits were derived from the trafficker’s
15
     illegal and tortious activities.
16
     166.      If defendant Marriott had ensured that the local hotel was following their policies on
17
     identifying victims of trafficking and undertaking actions to prevent the rental of rooms to known
18
     traffickers rooms would not have been made available to KR’s trafficker and no profits would have
19

20   been gained.

21   167.      Acceptance of these profits was Marriott’s affirmation of the Westin San Francisco Airport

22   hotel’s total inaction with regard to K.R.’s trafficker and her victimization.

23                b. G6 Hospitality is indirectly and vicariously liable under the TVPRA as a principal
                     for the failures of its agent Motel 6.
24
     168. G6 Hospitality owns, supervises, or operates the Motel 6 Oakland Airport located at 8480 Edes
25

26   Avenue, Oakland, California 94621. G6 Hospitality failed to implement and enforce any of its own

27   policy or policies and protect Plaintiff K.R. from being sex trafficked.

28    169. Defendant G6 Hospitality has and exercised control over the local hotel with respect to many
                                                          43
                                                COMPLAINT FOR DAMAGES
              Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 44 of 62


 1   issues regarding the day to day operation of the property, but also specifically with regard to the local

 2   hotel’s policy on human trafficking.
 3    170. Defendant G6 Hospitality is aware that human trafficking occurs at its local hotels and of how
 4   their local hotels have dealt with it. Defendant G6 Hospitality has issued and published policies to
 5   address the problem. By doing so, it has exercised control over its local hotels specifically with respect
 6   to how to identify and handle human trafficking at the local hotels. “Motel 6 and Studio 6 hotels
 7   implement a variety of practices that help to prevent human trafficking through enhanced safety and
 8   security procedures; employee and franchise education, training and response; and partnerships and
 9   advocacy. (See https://g6hospitality.com/about-us/combating-human-trafficking/). Such due diligence
10   cannot be accomplished without G6 Hospitality having uniform control over its local hotel properties
11   with regards to their policies and procedures regarding traffickers and victims.
12    171. G6 Hospitality failed to develop effective policies and/or failed to implement and enforce its
13   own policy or policies and protect Plaintiff K.R. from being sex trafficked.
14
      172. Plaintiff and her traffickers understood when she stayed at Defendants’ branded locations,
15
     including this Motel 6, that individuals working at the location were agents, representatives, and or
16
     employees of Defendants and were authorized to transact business on behalf of Defendants. Plaintiff
17
     understood that the money paid to book her room went to Defendants and Defendants’ branded
18
     property. And Defendant Associations understood that their dues and fees were paid with those profits.
19
      173. All of the documents signed, electronically and in paper form, to book a room, and
20

21   advertisements of the Defendants’ property established that those individuals working at the property

22   were working on behalf of Defendants (that own the brand property).

23    174. G6 Hospitality knew or should have known that the Motel 6 hotel where Plaintiff K.R. was

24   trafficked was an area known for high incidence of crime and prone to sex trafficking activity on and
25   around the hotel premises, including when Plaintiff K.R. was trafficked.
26
      175. Despite having actual and/or constructive knowledge of the extensive prostitution and sex
27
     trafficking that occurs at its hotels, Defendant G6 Hospitality has repeatedly failed to stop or adequately
28
                                                         44
                                               COMPLAINT FOR DAMAGES
               Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 45 of 62


 1   address sex trafficking at its hotels.

 2     176. Defendant G6 Hospitality may exercise or could have exercised control over Motel 6 hotels by:
 3                a. distributing information to assist employees in identifying human trafficking;
 4
                  b. providing a process for escalating human trafficking concerns within the organization;
 5
                  c. requiring employees to attend training related to human trafficking;
 6
                  d. providing new hire orientation on human rights and corporate responsibility;
 7
                  e. providing training and education to Motel 6 ® hotels through webinars, seminars,
 8
                      conferences, and/or online portals;
 9
                  f. developing and holding ongoing training sessions on human trafficking; or
10
                  g. providing checklists, escalation protocols and information to property management staff;
11

12                    or tracking performance indicators and key metrics on human trafficking prevention.

13   177.    G6 Hospitality exercises actual control over its franchisees through control over the brand

14   standards which are reflected through the franchise agreements entered into with each franchisee

15   subsidiary or operating hotel. 121
16   178.    G6 Hospitality exerts dominion and control over its franchisees, and has control over the day-to-
17
     day operations in a number of areas:
18
                  a. Franchisee may only offer such goods and services as are specifically approved by G6
19
                      Hospitality in writing;
20
                  b. Franchisees are required to operate the Motel 6 twenty-four hours a day, every day,
21
                      unless otherwise approved in writing by G6 Hospitality;
22
                  c. Franchisees are prohibited from increasing or decreasing the number of rooms at each
23

24                    Motel 6 without express written authority by G6 Hospitality;

25                d. G6 retains the authority to designate a single supplier of certain goods which the

26                    Franchisee must purchase.

27
     121
        See G6 Hospitality Franchising, LLC v. HI Hotel Group LLC, No. 1:11-cv-02176, ECF No. 224, Attachment #2 (M.D.
28   Pa. May 19, 2015).
                                                               45
                                                  COMPLAINT FOR DAMAGES
               Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 46 of 62


 1                 e. If the Franchisee wishes to purchase items from an unapproved seller, written authority

 2                     must be received by G6 Hospitality.
 3                 f. G6 Hospitality retains the right to set maximum or other pricing requirements with
 4
                       respect to the prices that the Franchisee may charge for goods and services. 122
 5
       179. G6 Hospitality also has control over the existence of the franchisor-franchisee relationship and
 6
     has the ability to terminate the franchise:
 7
                   a. “Franchisor may, at its option, terminate this Franchise Agreement and all rights granted
 8
                       hereunder without affording Franchisee any opportunity to cure the default” for material
 9
                       defaults of the franchise agreement.”123
10
     180. G6 Hospitality was in an actual or apparent agency relationship with Motel 6 ® hotels offering
11

12   public lodging services in the hotel. This agency relationship was created through Defendant G6

13   Hospitality’s exercise of an ongoing and systemic right of control over Motel 6 ® hotels by Defendant

14   G6 Hospitality’s operations, including the means and methods of how Motel 6 ® hotels conducted daily

15   business through one or more of the following actions:
16                 a. hosting online bookings on Defendant G6 Hospitality’s domain;
17
                   b. requiring Motel 6® hotels to use Defendant G6 Hospitality’s customer rewards program;
18
                   c. setting employee wages;
19
                   d. making employment decisions;
20
                   e. advertising for employment;
21
                   f. sharing profits;
22
                   g. standardized training methods for employees;
23

24                 h. building and maintaining the facility in a manner specified by the owner;

25                 i. standardized or strict rules of operation;

26
     122
         G6 Hospitality Franchising, LLC v. HI Hotel Group LLC, No. 1:11-cv-02176, ECF No. 224, Attachment #2 at pp. 5, 6, 7
27   (M.D. Pa. May 19, 2015).
     123
         G6 Hospitality Franchising, LLC v. HI Hotel Group LLC, No. 1:11-cv-02176, ECF No. 224, Attachment #2 at p. 20
28   (M.D. Pa. May 19, 2015).
                                                               46
                                                    COMPLAINT FOR DAMAGES
              Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 47 of 62


 1               j. regular inspection of the facility and operation by owner;

 2               k. fixing prices; or
 3               l. other actions that deprive Motel 6® hotels of independence in business operations.
 4
     181. An apparent agency also exists between Defendant G6 Hospitality and Motel 6® hotels. Defendant
 5
     G6 Hospitality held out Motel 6® hotels to the public as possessing authority to act on its behalf.
 6
     182. Given Defendant G6 Hospitality’s public statements on behalf of its hotel brands and the control it
 7
     assumed in educating, implementing, and directing its hotels, including Motel 6® hotels, Defendant G6
 8
     Hospitality breached its duties in the following ways:
 9
                 a. Failed (altogether or adequately) to distribute information to assist employees in
10
                     identifying human trafficking;
11

12               b. Failed (altogether or adequately) to provide a process for escalating human trafficking

13                   concerns within the organization;

14               c. Failed (altogether or adequately) to mandate managers, employees, or owners attend

15                   training related to human trafficking;
16               d. Failed (altogether or adequately) to provide new hire orientation on human rights and
17
                     corporate responsibility;
18
                 e. Failed (altogether or adequately) to provide training and education on human trafficking
19
                     through webinars, seminars, conferences, and online portals;
20
                 f. Failed (altogether or adequately) to develop and hold or require ongoing training
21
                     sessions on human trafficking; or
22
                 g. Failed (altogether or adequately) to provide checklists, escalation protocols and
23

24                   information to property management staff or tracking performance indicators and key

25                   metrics on human trafficking prevention.

26   183.     G6 Hospitality may kick delinquent hotels out of its system, including the Motel 6 Oakland

27   Airport but is at the expense of terminating their royalty payments so it is seldom done.
28
                                                          47
                                                 COMPLAINT FOR DAMAGES
                  Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 48 of 62


 1   184.          G6 Hospitality accepted the profits from K.R.’s trafficker even though the signs of her

 2   trafficking were open and obvious and receipt of those profits was, based on information and belief, in
 3   direct violation of their own policies and procedures regarding the frequent repeat business they had
 4
     with K.R.’s trafficker.
 5
     185.          G6 Hospitality knew or should have known that such profits were derived from the trafficker’s
 6
     illegal and tortious activities.
 7
     186.          If defendant G6 Hospitality had ensured that the local hotel was following their policies on
 8
     identifying victims of trafficking and undertaking actions to prevent the rental of rooms to known
 9
     traffickers rooms would not have been made available to KR’s trafficker and no profits would have
10
     been gained.
11

12   187.          Acceptance of these profits was G6 Hospitality’s affirmation of the Motel 6® Oakland Airport

13   hotel’s total inaction with regard to K.R.’s trafficker and her victimization.

14              F. DEFENDANTS’ LIABLITY UNDER THE TVPRA

15                       a. Defendants knowingly benefited financially from the sex trafficking at their
                            local hotels
16

17   188.       Aside from their unique position in this growing epidemic, Defendants have the highest

18   obligation and statutory duty to protect their guests from known dangers, including sex trafficking and

19   sexual exploitation, and should be held accountable when they fail to comply. As aptly stated in a

20   publication by the Cornell University School of Hospitality, “the hospitality industry is undoubtedly

21   involved in the sex trafficking industry…and therefore has an inherent responsibility to deter the crime
22   and can be liable for failing to do so.”124
23
     189.       G6 Hospitality and Marriott profited from the sex trafficking of K.R. and knowingly or
24
     negligently aided and engaged with her trafficker in his sex trafficking venture.
25
     190.       G6 Hospitality and Marriott rented rooms to K.R.’s traffickers knowing, or should have known,
26
     that they were using the room to harbor K.R., physically assault her, and subject her to repeated
27

28   124
           Supra at note 12.
                                                            48
                                                   COMPLAINT FOR DAMAGES
              Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 49 of 62


 1   exploitation as she was forced into sexual servitude.

 2   191.   G6 Hospitality and Marriott knew, or should have known, that K.R. was being trafficked and
 3   that the Defendants were knowingly benefiting financially from said exploitation, because K.R.’s
 4
     traffickers frequented the Defendants’ hotels and paid for the room rental.
 5
     192.   G6 Hospitality and Marriott International profited from the sex trafficking of K.R. and
 6
     knowingly or negligently aided and participated with K.R.’s traffickers in their criminal venture. The
 7
     Defendants took no action as K.R. repeatedly visited the hotel, often with different guests, without any
 8
     luggage, avoiding all eye contact, and often displaying prominent bruising all over her person while in
 9
     the constant presence of her trafficker.
10
     193.   Defendants deliberately disregarded the implementation of best known anti-trafficking policies,
11

12   practices, and procedures to maintain profit.

13   194.   Defendants knew that their expenses would increase if they hired more security personnel and

14   funded more training programs. Additionally, Defendants would lose revenue by preventing human

15   traffickers from renting rooms. The combination of increased expenses and lost revenue meant less
16   profit. In fact, profits were the driving force of their hollow “No Room for Trafficking” campaigns, as
17
     they improved Defendants image without any real impact on operations.
18
     195.   The Defendants all financially benefited from the sex trafficking of K.R., and other victims like
19
     her, and developed and maintained business models that attract and foster the commercial sex market
20
     for traffickers (including buyers.)
21
     196.   G6 Hospitality and Marriott enjoy the steady stream of income that sex traffickers bring to
22
     their budget level hotels, such as Motel 6 and Westin.
23

24   197.   G6 Hospitality and Marriott financially benefit from their ongoing reputation for privacy,

25   discretion, and the facilitation of commercial sex.

26   198.   The Defendants maintained their deficiencies to maximize profits by:

27              a. Reducing the cost of training employees and managers of how to spot the signs of
28
                                                         49
                                                COMPLAINT FOR DAMAGES
              Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 50 of 62


 1                      human trafficking and sexual exploitation and what steps to take;

 2               b. Not refusing room rentals, or reporting guests to law enforcement, in order to maximize
 3                      the number of rooms occupied and the corresponding rates, even if the rooms rented
 4
                        were to sex traffickers or buyers; and/or
 5
                 c. Lowering security costs by not having proper security measures, including, but not
 6
                        limited to, employing qualified security officers to actively combat human trafficking
 7
                        and sexual exploitation.
 8
                        b. Defendants participated in a sex trafficking venture at and through their local
 9                         hotels
10
     199.    There was a continuous business relationship through the rental of rooms between Plaintiff’s
11
     traffickers, Defendants G6 Hospitality and Marriott, and the local hotels.
12
     200.    Defendants G6 Hospitality and Marriott actively participated in this illegal endeavor by
13
     knowingly or negligently providing lodging to K.R.’s traffickers in which to harbor K.R. while they
14
     trafficking her.
15
     201.    Defendants G6 Hospitality and Marriott actively participated in this illegal endeavor by
16
     knowingly or negligently providing lodging to those who purchased sex from K.R. in which to harbor
17

18   K.R. while she was being trafficked.

19   202.     The Defendants all had the opportunity to stop K.R.’s traffickers and offenders like them from

20   victimizing K.R. and others like her. Instead, every Defendant failed to take reasonable measures to

21   stop sex trafficking from occurring in their hotels.
22   203.    The Defendants failed to take any steps to alert the authorities, properly intervene in the
23
     situation, or take reasonable security steps to improve awareness of sex trafficking and/or prevent
24
     sexual exploitation on their hotels.
25
     204.    Even though Defendants were aware of the best policies, practices, and procedures necessary to
26
     fight human trafficking and despite Defendants’ part in formulating, assessing, and promoting the best
27
     policies, practices and procedures together, Defendants failed to implement them by, among other acts,
28
                                                             50
                                                   COMPLAINT FOR DAMAGES
              Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 51 of 62


 1   omissions and commissions described in this complaint:

 2                  a. Reducing the costs of training employees and managers how to spot signs of human
 3                     trafficking.
 4
                    b. Failing to refuse room rentals or report guests to law enforcement; and
 5
                    c. Lowering a number of security costs and measures that could have combatted sexual
 6
                       trafficking and exploitation.
 7
      205. To date, Hotel Defendants have failed to train all of their employees to look for signs of
 8
     trafficking.
 9
      206. The failure to implement best policies, practices, and procedures was not an oversight by
10
     Defendants Marriott and G6 Hospitality.
11

12                    c. Defendants knew or should have known sex trafficking venture we operating
                         out of their hotels
13
     207.    Due to Defendants’ failures to enact anti-trafficking policies and procedures to comply with the
14
     TVPRA, Defendants, in essence, turned a blind eye to human trafficking. Therefore, the Defendants’
15
     failure to investigate and monitor human trafficking is sufficient to establish Defendants knew or should
16

17   have known of human trafficking for commercial sex occurring at their brand properties, including the

18   locations where Plaintiff was trafficked.

19   208.    G6 Hospitality and Marriott knew, or should have known, that K.R. was being trafficked because

20   K.R. constantly entertained foot traffic at the rented room to appease her traffickers’ daily quotas, her

21   traffickers would help check her in then not proceed to the room, and she often displayed visible injury
22   while seemingly never allowed to be alone. These behaviors indicated that Plaintiff’s traffickers were
23
     using the Defendants’ hotels for a sex trafficking venture.
24
     209.    As a direct and proximate result of these egregious practices on the part of the Defendants, K.R.
25
     and victims of sex trafficking and exploitation like her, have been permanently injured and damaged
26
     physically, emotionally, psychologically, and financially.
27

28
                                                           51
                                                 COMPLAINT FOR DAMAGES
              Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 52 of 62


 1                                           CAUSES OF ACTION

 2                               A. COUNT ONE – 18 U.S.C § 1595 (“TVPRA”)
 3   210.   The Plaintiff K.R. incorporates each foregoing allegation.
 4
     211.     K.R. is a victim of sex trafficking within the meaning of 18 U.S.C. § 1591(a) and is therefore
 5
     entitled to bring a civil action under 18 U.S.C. § 1595.
 6
     212.    The Defendants’ acts, omissions, and commissions, taken separately and/or together, outlined
 7
     above, constitute a violation of 18 U.S.C. § 1595. Specifically, the Defendants had a statutory
 8
     obligation not to benefit financially from a venture that they knew, or should have known, to engage in
 9
     violations of 18 U.S.C. § 1591 (a). At all relevant times, the Defendants breached this duty by
10

11   participating in, and facilitating, the harboring and providing of K.R. for the purposes of commercial

12   sex induced by force, fraud, or coercion, by their acts, omissions, and commissions.

13   213.    The Defendants have financially benefited as a result of these acts, omissions, and/or

14   commissions by keeping operating costs low, and maintaining the loyalty of the segment of their
15   customer base that seeks to participate in the sex trade. Moreover, the Defendants directly benefitted
16
     from the trafficking of K.R. on each occasion they received payment for rooms that she was being kept
17
     in at the Defendants’ hotels. The actions, omissions, and/or commissions alleged in this pleading were
18
     the but-for and proximate cause of K.R.’s injuries and damages.
19
     214.   K.R. has suffered substantial physical and psychological injuries as the result of being trafficked
20
     and sexually exploited at the Defendants’ hotels and properties in violation of 18 U.S.C. § 1591 (a).
21

22                                  B. COUNT TWO - CAL. CIV. CODE §52.5

23   215.   The Plaintiff K.R. incorporates each foregoing allegation.

24   216.   K.R. is a victim of sex trafficking within the meaning of California Penal Code §236.1 and is

25   therefore entitled to bring a civil action under Cal. Civ. Code §52.5.

26   217.    The Defendants’ acts, omissions, and commissions, taken separately and/or together, outlined
27   above, constitute a violation of Cal. Civ. Code §52.5. At all relevant times, the Defendants breached
28
                                                         52
                                               COMPLAINT FOR DAMAGES
                Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 53 of 62


 1   their duties by participating in, and facilitating, the harboring and providing of J.C. for the purposes of

 2   commercial sex induced by malice, oppression, force, fraud, duress, and/or coercion, by their acts,
 3   omissions, and commissions.
 4
     218.       The Defendants have financially benefited as a result of these acts, omissions, and/or
 5
     commissions by keeping operating costs low, and maintaining the loyalty of the segment of their
 6
     customer base that seeks to participate in the sex trade. Moreover, the Defendants directly benefitted
 7
     from the trafficking of J.C. on each occasion they received payment for rooms that she was being kept
 8
     in at the Defendants’ hotels. The actions, omissions, and/or commissions alleged in this pleading were
 9
     the but-for and proximate cause of K.R.’s injuries and damages.
10
     219.      K.R. has suffered substantial physical and psychological injuries as the result of being trafficked
11

12   and sexually exploited at the Defendants’ hotels and properties in violation of Cal. Civ. Code §52.5.

13   220.      K.R. is also entitled to punitive damages under Cal. Civ. Code §52.5.

14                                             PRAYER FOR RELIEF
15             WHEREFORE based on the forgoing the Plaintiff seeks injunctive relief in the form of a
16
     judgement requiring the Defendants to institute sufficient audits, policies, rules, and requirements of their
17
     employees, agents, franchisees, contractors, and/or all others operating under their flag, logo, trademark,
18
     or advertising umbrella to insure that the actions and activities outlined above no longer occur and may
19
     not serve in the future to jeopardize the health and safety of individuals similarly situated to the Plaintiff
20
     herein.
21
               AND WHEREFORE on the basis of the foregoing, the Plaintiff requests that a jury be selected
22

23   to hear this case and render a verdict for the Plaintiff, and against the Defendant, and that the jury

24   selected award damages to the Plaintiff in an amount which will effectively prevent other similarly

25   caused acts and adequately reflects the enormity of the Defendant’s wrongs and injuries to the Plaintiff

26   due to the Defendant’s faulty conduct, including but not limited to:

27

28
                                                           53
                                                 COMPLAINT FOR DAMAGES
             Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 54 of 62


 1              a. All available compensatory damages for the described losses with respect to each cause

 2                    of action;
 3              b. past and future medical expenses, as well as the costs associated with past and future life
 4
                      care;
 5
                c. past and future lost wages and loss of earning capacity;
 6
                d. past and future emotional distress;
 7
                e. consequential and/or special damages;
 8
                f. all available noneconomic damages, including without limitation pain, suffering, and
 9
                      loss of enjoyment of life;
10
                g. punitive damages with respect to each cause of action;
11

12              h. reasonable and recoverable attorneys' fees;

13              i.    costs of this action; and

14              j.    pre-judgment and all other interest recoverable

15          Further, the Plaintiff requests that the Court enter judgment consistent with the jury's verdict,
16   and prays for any other damages and equitable relief the Court or jury deems appropriate under the
17
     circumstances.
18
                                            DEMAND FOR JURY TRIAL
19
            The Plaintiff demands a trial by jury on all issues so triable in this civil action.
20
     Dated: July 2, 2020
21                                                           RESPECTFULLY SUBMITTED,
                                                             PLAINTIFF, by Her Attorneys,
22
                                                             /s/ Tiffany R. Ellis
23
                                                             Tiffany R. Ellis (Pro Hac Vice)
24                                                           WEITZ & LUXENBERG, P.C.
                                                             3100 W. Grand Blvd.
25                                                           24th Floor
                                                             Detroit, MI 48202
26                                                           (313) 315-3151
                                                             tellis@weitzlux.com
27
                                                             Melinda Davis Nokes (SBN 167787)
28
                                                            54
                                                   COMPLAINT FOR DAMAGES
     Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 55 of 62


 1                                      WEITZ & LUXENBERG, P.C.
                                        Attorneys for Plaintiff
 2                                      1880 Century Park East, Suite 700
                                        Los Angeles, CA 90067
 3                                      Telephone: (949) 338-4303
                                        Facsimile: (310) 786-9927
 4
                                        mnokes@weitzlux.com
 5
                                        and
 6
                                        Jennie Lee Anderson (SBN 203586)
 7                                      Lori E. Andrus (SBN 205816)
                                        Audrey Siegel (SBN 286771)
 8                                      ANDRUS ANDERSON LLP
                                        Attorneys for Plaintiff
 9                                      155 Montgomery Street, Suite 900
                                        San Francisco, CA 94104
10                                      Telephone: (415) 986-1400
                                        Facsimile: (415) 986-1474
11
                                        jennie@andrusanderson.com
12                                      lori@andrusanderson.com
                                        audrey.siegel@andrusanderson.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       55
                              COMPLAINT FOR DAMAGES
     Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 56 of 62


 1

 2
                             EXHIBIT A
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       56
                              COMPLAINT FOR DAMAGES
     Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 57 of 62


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       57
                              COMPLAINT FOR DAMAGES
     Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 58 of 62


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       58
                              COMPLAINT FOR DAMAGES
     Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 59 of 62


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       59
                              COMPLAINT FOR DAMAGES
     Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 60 of 62


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       60
                              COMPLAINT FOR DAMAGES
     Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 61 of 62


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       61
                              COMPLAINT FOR DAMAGES
     Case 3:19-cv-08252-VC Document 54 Filed 07/02/20 Page 62 of 62


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                       62
                              COMPLAINT FOR DAMAGES
